Case 1-20-11957-gmh           Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14            Desc
                                Main Document    Page 1 of 70



                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF WISCONSIN


 In re:                                          Case No. 20-11957-gmh
                                                 Chapter 11
           ENGINEERED PROPULSION
           SYSTEMS, INC.,

                  Debtor.


 FIRST INTERIM APPLICATION OF PATTERSON THUENTE PEDERSON, P.A. AS
      INTELLECTUAL PROPERTY SPECIAL COUNSEL TO ENGINEERED
  PROPULSION SYSTEMS, INC., FOR ALLOWANCE OF COMPENSATION AND
    REIMBURSEMENT OF EXPENSES INCURRED FOR THE FIRST INTERIM
 PERIOD OF SEPTEMBER 1, 2020, THROUGH AND INCLUDING MARCH 16, 2021


          Patterson Thuente Pedersen P.A. (“Patterson Thuente”), intellectual property special

counsel for Engineered Propulsion Systems, Inc., the debtor-in-possession herein (the “Debtor”),

hereby applies to the Court for an order pursuant to 11 U.S.C. §§ 330 and 331 and alternatively

under § 503 and Rule 2016 of the Federal Rules of Bankruptcy Procedure, authorizing interim

payment to Patterson Thuente for reasonable compensation for professional legal services rendered

as intellectual property “Special Counsel” to the Debtor from September 1, 2020 to January 20,

2021 (the “Pre-Employment Period”) in the amount of $8,222.50 for legal services, and from

January 21, 2021 through March 16, 2021 (the “Post-Employment Period”) in the amount of and

$1,035.00 for legal services, for a total for legal services of $9,257.50, and reimbursement of

patent maintenance and renewal expenses (the “Patent Expenses”) in the amount of $15,334.99

paid pursuant to the Debtor’s authorized DIP Budget during the Pre-Employment Period, and

$3,574.87 for Patent Expenses paid pursuant to the Debtor’s authorized DIP Budget during the

Post-Employment Period, for a total amount for Patent Expenses of $18,909.86
Case 1-20-11957-gmh             Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                         Desc
                                  Main Document    Page 2 of 70



        In total, Patterson Thuente requests reimbursement in the total amount of $28,167.36 which

represents legal services of $9,257.50, and Patent Expenses of $18,909.86 for the first interim

period of September 1, 2020, through and including March 16, 2021 (the “First Interim Period”).1

                                             BACKGROUND

        1.       On July 29, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of Title 11 of the United States Bankruptcy Code (“Bankruptcy Code”).

        2.       Since that time, the Debtor has remained in possession of its property and is

operating its business as debtor-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

        3.       No trustee, examiner, or committee of unsecured creditors has been appointed in

this Chapter 11 case.

        4.       The Debtor continues to operate its business primarily as a research and

development company developing diesel aircraft engines.

        5.       On January 21, 2021, the Debtor filed its Application of Engineered Propulsion

Systems, Inc. to Employ Patterson Thuente Pedersen, P.A. as Intellectual Property Counsel (the

“Application”). [Dkt. 245]

        6.       On February 16, 2021, the Debtor filed its Supplement to Application to Employ

Patterson Thuente Pedersen, P.A. as Intellectual Property Counsel & Response to Objection Filed

by the United States Trustee (“Supplement and Response”) [Dkt. 260], and Patterson Thuente filed

two separate Declarations from Susan D. Sutton in support of the Debtor’s Application to Employ




1
  If the Court does not authorize the Pre-Employment Period Legal Fees and Patent Expenses under 11 U.S.C. § 330,
the Applicant alternatively moves for relief authorizing the Pre-Employment Period Legal Fees and Patent Expenses
as Administrative Claims under 11 U.S.C. § 503(b)(1)(A) as these Legal Fees and Patent Expenses preserved the
bankruptcy estate’s patents which generated value for the subsequent sale of the estate’s assets. Consequently,
the requested legal fees and Patent Expenses benefitted the estate.


                                                       2
Case 1-20-11957-gmh           Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14             Desc
                                Main Document    Page 3 of 70



Patterson Thuente Pedersen, P.A. as Special Counsel. [Dkt. Nos. 259 & 271] Subsequently, the

United States Trustee withdrew its objection to the Application to Employ Patterson Thuente. [Dkt.

273]

       7.        The Court scheduled a hearing on the Application to examine whether the relief

requested conformed to the Bankruptcy Code and the governing precedent. [Dkt. 274] The Debtor

then filed its Second Supplement to Application to Employ Patterson Thuente Pedersen, P.A. As

Intellectual Property Counsel to The Debtor with three declarations in support. [Dkt. 280]

Patterson Thuente incorporates herein by reference the Second Supplement to Application to

Employ filed by the Debtor specifically, the arguments made by the Debtor which allow the Court

to grant retroactive approval if the Debtor demonstrates excusable neglect caused or contributed

to the delay of filing the Application.

       8.        The Second Supplement to Application to Employ Patterson Thuente was granted

in part and denied in part pursuant to the Order on Application of Engineered Propulsion Systems,

Inc. to Employ Patterson Thuente Pedersen, P.A. as Intellectual Property Counsel, signed and

entered by this Court on March 31, 2021 (the “Retention Order”). [Dkt. 296]

       9.        Pursuant to the Retention Order, Patterson Thuente is authorized to represent the

Debtor, effective January 21, 2021, and to be compensated as allowed by the Court upon

application. The Court further stated that the Retention Order did not foreclose the Debtor or

Patterson Thuente from:

                 contending that fees previously paid constitute ordinary course
                 business expenses or that fees incurred before January 21, 2021,
                 may be awarded because the debtor’s failure to seek approval of
                 Patterson’s employment was the result of excusable neglect; thus,
                 this order does not constrain Patterson from applying for approval
                 and payment of any fees to which it believes it is entitled and for
                 which approval is required.

[Dkt. 296 ¶ 4]


                                                 3
Case 1-20-11957-gmh              Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                         Desc
                                   Main Document    Page 4 of 70



        10.      All services for which compensation is requested by Patterson Thuente in this

application were performed for or on behalf of the Debtor.

      SUMMARY OF SERVICES RENDERED FOR FIRST INTERIM FEE PERIOD

        11.      Attached hereto and incorporated herein as Exhibit A are itemized billing

statements of fees and expenses incurred by Patterson Thuente during the First Interim Period in

the total amount of $28,167.36, consisting of $9,257.50 in attorneys’ fees and $18,909.86 in Patent

Expenses.2

        12.      Patterson Thuente rendered intellectual property services for, and on behalf of, the

Debtor that allowed the Debtor to maintain its existing patents throughout the world and thereby

conferring a substantial benefit to the Debtor. In summary, Patterson Thuente primarily rendered

the following professional services, among others, on behalf of the Debtor in connection with this

proceeding during the First Interim Period:

        Professional Services Rendered

        A.       Communication to client indicating deadline for payment of maintenance/annuity
                 fee. Patterson maintains a complete worldwide patent database and tracking system
                 for the Debtor which among other things includes notifying the Debtor of all
                 upcoming Patent Maintenance and Patent Renewal Fees for both the United States
                 Patent and Trade Office as well as International Patent Offices for the following
                 “Patent Applications” it is handling for the Debtors:

                 i.       Engine with Hybrid CrankCase Patent Applications 11/879,011;

                 ii.      Aero Compression Combustion Drive Assembly Control System Patent
                          application 13/946,576; 16/827,142; 2012318370; 1120140083088;
                          2,853,748; 201280060010.3; ref #3957.02WOCNO2; 15102898.2;
                          12838031.8; 2014117700;

                 iii.     Aero Diesel Engine Patent Application 2012322066;
                          1120140090386; 2,854,230; 201280061293.3; 2839362.6; 2014118576;
                          and



2
 To assist the Court, Patterson Thuente also attaches spreadsheets which accurately summarize the invoices by Pre-
Employment and Post-Employment periods.


                                                        4
Case 1-20-11957-gmh           Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                Desc
                                Main Document    Page 5 of 70



                 iv.    Enhanced Aero Diesel Engine Patent Application 1120200013048;
                        3,070,483; 18835228.0; 202017007206;

        B.       Review portfolio.

        C.       Prepare and file responses.

        D.       Prepare and file patents in foreign country.

        E.       Review issued foreign country patent.

        13.      In addition, Patterson Thuente advances all the patent fees to the various Patent

Offices in these general categories, instead of asking its clients, including the Debtor, to pay such

fees directly:

                 Patent & Trademark Office filing fees.
                 Patent Maintenance/Annuity fees.
                 Patent Renewal Fee.
                 Patent International Associate charge.

                                  VALUATION OF SERVICES

        14.      Attorneys and paraprofessionals of Patterson Thuente have expended 8.1 hours

recorded as billable hours ($2,407.50) in connection with this matter and charged the Debtor

twenty-three (23) “fixed fees” totaling $5,815.00, during the Pre-Employment Period for:

                 “communication to client indicating deadline for payment of
                 maintenance fee; attend to payment of maintenance fee; review and
                 update docket re: same”

        15.      These legal services performed during the Pre-Employment Period are further

described in the spreadsheet attached hereto and incorporated herein as Exhibit A. Included in the

Summary attached as Exhibit B are Patterson Thuente’s normal hourly rates of compensation for

work of this nature and fixed fee rates. The reasonable value of services rendered by Patterson

Thuente for the First Interim Fee Period for the Pre-Employment period as counsel for the Debtor

in this case is $8,222.50.




                                                   5
Case 1-20-11957-gmh           Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14               Desc
                                Main Document    Page 6 of 70



        16.     Attorneys and paraprofessionals of Patterson Thuente have expended 0.00 in

billable hours ($0.00) in connection with this matter during the Post-Employment Period and

charged the Debtor four “fixed fees” totaling $1,035.00 for “communication to client indicating

deadline for payment of maintenance fee; attend to payment of maintenance fee; review and update

docket re same;” during the Post-Employment Period as fully set forth in the Summary attached

hereto and incorporated herein as Exhibit B. Included in the Summary are Patterson Thuente’s

normal hourly rates of compensation for work of this nature. The reasonable value of services

rendered by Patterson Thuente for the First Interim Fee Period for the Post-Employment period as

counsel for the Debtor in this case is $1,035.00. Patterson Thuente rendered valuable professional

services to, for, and on behalf of the Debtor which continues to provide substantial benefits to the

bankruptcy estate. The services rendered by Patterson Thuente include, but are not limited to, the

following: maintain portfolio of patent deadlines, both nationally and internationally; monitor

communications from patent offices; respond to communications from patent offices; process

maintenance fees charged by patent offices.

        17.     In accordance with the factors enumerated in 11 U.S.C. § 330, the amount requested

is fair and reasonable given: (a) the complexity of this case; (b) the time expended; (c) the nature

and extent of the services rendered; (d) the value of such services; and (e) the costs of comparable

services other than in a case under this title.

        18.     This Application covers the First Interim Fee Period from September 1, 2020,

through March 16, 2021.

        19.     No compensation has been shared by Patterson Thuente with any person, and no

agreement or understanding exists between the applicant and any other person for the sharing of

compensation received or to be received for services rendered in connection with this case except




                                                  6
Case 1-20-11957-gmh         Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                Desc
                              Main Document    Page 7 of 70



that Patterson Thuente contracts with third-party International Associates who perform patent

work in foreign jurisdictions, filing and prosecuting patents through issuance (granting), and also

attending to annuity/renewal fees. Patterson Thuente’s relationships with these third-party

International Associates are important to the prosecution of the Debtor’s foreign patents, and also

for Patterson Thuente’s other clients. Accordingly, it is paramount that Patterson Thuente ensure

that such International Associates are timely paid, and Patterson Thuente’s standard practice has

been to be billed by these International Associates directly, rather than having their invoices

forwarded directly to Patterson Thuente’s clients. The identities of these International Associates

is disclosed in the February 16, 2021 Declaration of Susan D. Sutton [Dkt. 259 ¶ 27].

       20.     The source of compensation sought for the reimbursement of the Patent Expenses

is from the funds in the Debtor’s operating budgets approved as part of the DIP Financing

previously authorized by this Court.

      TAKING INTO ACCOUNT ALL THE RELEVANT CIRCUMSTANCES
    SURROUNDING THE DELAY IN FILING, THE APPLICATION WARRANTS
 “POST-FACTO” APPROVAL OF THE PRE-EMPLOYMENT LEGAL FEES, AS THE
               DELAY WAS DUE TO EXCUSABLE NEGLECT

       21.     The business activities undertaken by Patterson Thuente and approved in the DIP

financing budget(s), and as further disclosed in the Monthly Operating Reports, were largely not

“legal services” in the ordinary sense, but rather were ordinary course business expenses paid to

the United States Patent and Trademark Office (“USPTO”). The professional services of Patterson

amounting to $8,222.50 were not duplicative of any other work, were essential to the estate, and

disproportionately benefited the estate when compared to the cost.

       22.     The delay in filing an Application was, in part, due to Debtor’s management’s belief

that the bulk of Patterson Thuente’s charges were authorized (in the DIP budget) as those budgets

included Patent maintenance costs (hereinafter “Patent Costs”) and the small portion attributable



                                                7
Case 1-20-11957-gmh         Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14               Desc
                              Main Document    Page 8 of 70



to attorney fees were akin to processing fees that could be approved post-facto. This belief was

reasonable as the Debtor understood these were routine matters conducted in the ordinary course

of maintaining the Debtor’s IP assets. See Declaration of Michael J. Fuchs [Dkt. 280-3].

        23.    The Debtor and the attorneys were living under the stress and obstacles of a global

pandemic and the attorneys with the stress of practicing with remote contact and this reasonably

delayed the processing of the Application. During the relevant time period, Eliza Reyes, counsel

for the Debtor, also faced health concerns which delayed her administration of the Patterson

Application. See Declaration of Eliza M. Reyes [Dkt. 280-1].

        24.    Virginia George, counsel for the Debtor, interviewed and assisted the Debtor in

developing its DIP budget and DIP financing motion and through these interviews attorney George

understood from the Debtor that the bulk of the Patterson Thuente bill would be for payment of

post-petition Patent Costs charged by the USPTO and other international patent offices to maintain

United States and International Patents primarily for filing fees, search fees, examination fees,

surcharge fees, extension fees and that the legal work would be de minimis and largely ministerial

in nature. See Declaration of Virginia E. George [Dkt. 280-2].

        25.    Attorney George believed these Patent Costs were the Debtor’s ordinary course

business expenses, were authorized and approved in the DIP budget and the DIP financing order

and were likely not “professional services” necessitating pre- approval under 11 U.S.C. § 330 or

§503.   See Declarations of Virginia E. George and Michael J. Fuchs [Dkt. 280-2, 280-3,

respectively]. Accordingly, the Patent Expenses were authorized to be paid by authority granted

to the Debtor under the DIP Financing and Authorized Budgets as ordinary course business

expenses. [Dkt. 73] Moreover, as the Debtor stated in its Second Application, the maintenance




                                                8
Case 1-20-11957-gmh          Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                  Desc
                               Main Document    Page 9 of 70



of the patents was essential to the Debtor’s operation and sale value “(indeed they are the primary

assets in the case), and the Patterson services greatly benefited the estate.” [Dkt. 280 at ¶ 26]

        26.    The Applicant joins in the request made by the Debtor in its Second Application to

approve Pre-Employment legal fees post-facto upon the finding of Debtor’s excusable neglect or

alternatively, if necessary, joins in the Debtor’s request to authorize payment of the

Pre-Employment Legal Services by the buyer as part of the sale price.

                   NOTICE OF THIS APPLICATION TO THE DEBTOR

        27.    Patterson Thuente certifies that it has provided a copy of this Application to the

Debtor for its review and approval and represents to this Honorable Court that Steinhilber Swanson

joins in the relief requested herein. Patterson Thuente further certifies that it has provided to

Debtor copies of the invoices attached hereto as Exhibit A for its review.

        WHEREFORE, Patterson Thuente seeks approval of fees in the amount of $9,257.50 for

legal services and reimbursement of Patent Expenses in the amount of $18,909.86, for a total

amount due of $28,167.36, for the First Interim Period of September 1, 2020, through and

including March 16, 2021.

Dated this 16th day of April 2021.                     WINTHROP & WEINSTINE, P.A.

                                                       By: s/Cynthia L. Hegarty
                                                             Daniel C. Beck (MN #192053)
                                                             Cynthia L. Hegarty (MN #0294627)
                                                             (admitted pro hac vice)
                                                       225 South Sixth Street, Suite 3500
                                                       Minneapolis, MN 55402
                                                       Tel: (612) 604 6570
                                                       Fax: (612) 604 6980
                                                       dbeck@winthrop.com
                                                       chegarty@winthrop.com

                                                       Attorneys for Patterson Thuente Pedersen,
                                                       P.A.
21560799v1




                                                  9
Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14             Desc
                                Main Document    Page 10 of 70



                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF WISCONSIN


 In re:                                           Case No. 20-11957-gmh
                                                  Chapter 11
          ENGINEERED PROPULSION
          SYSTEMS, INC.,

                   Debtor.


        NOTICE OF FIRST INTERIM APPLICATION OF PATTERSON THUENTE
       PEDERSON, P.A. AS INTELLECTUAL PROPERTY SPECIAL COUNSEL TO
         ENGINEERED PROPULSION SYSTEMS, INC., FOR ALLOWANCE OF
    COMPENSATION AND REIMBURSEMENT OF EXPENSES INCURRED FOR THE
    FIRST INTERIM PERIOD OF SEPTEMBER 1, 2020, THROUGH AND INCLUDING
                               MARCH 16, 2021


          PLEASE TAKE NOTICE that Patterson Thuente Pedersen P.A. (“Patterson Thuente” or

“Applicant”), intellectual property special counsel for Engineered Propulsion Systems, Inc., the

debtor-in-possession herein (“Debtor”), filed with the Bankruptcy Court its First Interim

Application of Patterson Thuente Pedersen P.A. as Intellectual Property Special Counsel to

Engineered Propulsion Systems, Inc., for Allowance of Compensation and Reimbursement of

Expenses Incurred for the First Interim Period of September 1, 2020, through and Including March

16, 2021 (“Application”). The Application seeks allowance and payment of compensation in the

amount of $28,167.36 including legal services of $9,257.50, and Patent Expenses of $18,909.86

for the first interim period of September 1, 2020, through and including March 16, 2021 (the “First

Interim Period”), and authorization for the payment of the fees and expenses, in accordance with

Title 11 of the United States Code, incurred by Patterson Thuente during the First Interim Period.

A    copy     of   the   Application   may   be   obtained    upon   written   request    sent   to

shandel@steinhilberswanson.com or at the address set forth below.
Case 1-20-11957-gmh          Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14               Desc
                              Main Document    Page 11 of 70



       Your rights may be affected. You should read these papers carefully and discuss

them with your attorney, if you have one in the bankruptcy case. If you do not have an

attorney, you may wish to consult one.

       If you do not want the Court to grant the Patterson Thuente Application, or if you want the

Court to consider your views on the matter, then no later than 21 days from the date of this

Notice, you or your attorney must:

       1.      File with the Court a written objection at:

               Clerk of the U. S. Bankruptcy Court
               Eau Claire Division
               500 S. Barstow Street
               Eau Claire, WI 54701

If you mail your objection to the Court for filing, you must mail it early enough so the Court will

receive it on or before the date stated above.

       2.      You must also mail a copy to:

 Office of the U. S. Trustee                         Cynthia Hegarty
 780 Regent Street, Suite 304                        Winthrop & Weinstine, P.A.
 Madison, WI 53715                                   225 South Sixth Street, Suite 3500
                                                     Minneapolis, MN 55402

                                                     Virginia George
                                                     Steinhilber Swanson LLP
                                                     759 N. Milwaukee Street, Suite 305
                                                     Milwaukee, WI 53202


       If you or your attorney do not take these steps, the Court may decide that you do not oppose

the relief sought in the Application and may enter an Order granting that relief.




                                                 2
Case 1-20-11957-gmh        Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14        Desc
                            Main Document    Page 12 of 70



Dated this 16th day of April 2021.            WINTHROP & WEINSTINE, P.A.

                                              By: s/Cynthia L. Hegarty
                                                    Daniel C. Beck (MN #192053)
                                                    Cynthia L. Hegarty (MN #0294627)
                                                    (admitted pro hac vice)
                                              225 South Sixth Street, Suite 3500
                                              Minneapolis, MN 55402
                                              Tel: (612) 604 6570
                                              Fax: (612) 604 6980
                                              dbeck@winthrop.com
                                              chegarty@winthrop.com

                                              Attorneys for Patterson Thuente Pedersen,
                                              P.A.
21558652v1




                                          3
Case 1-20-11957-gmh   Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14   Desc
                       Main Document    Page 13 of 70




                      Exhibit A
                      Professional Services (9.1.20-1.20.2021)
Reference (Invoice)                                                                                        Hourly
Number                  Date       Biller                Description                                       Rate        Amount
3957.000001               9/1/2020 Patterson Thuente     Review Portfolio; Correspond with client          1.5/$300     $450.00
                                                         Prep & file Response to Notice to file Missing
                                                                                                                                                       Case 1-20-11957-gmh




3957.02US04               9/3/2020   Patterson Thuente   Parts                                             Fixed Fee    $185.00
3957.02WOEP              9/14/2020   Patterson Thuente   Response to EESR                                  0.5/$425     $212.50
3957.02WOEP              9/14/2020   Patterson Thuente   Prepare response to EESR                          5.6/$300    $1,680.00
3957.07WOIN01            9/17/2020   Patterson Thuente   Review international associate communication      0.5/$130       $65.00
3957.01US02              9/30/2020   Patterson Thuente   Communication to client deadline payment          Fixed Fee    $315.00
3957.02US02             10/31/2020   Patterson Thuente   Communication to client deadline payment          Fixed Fee    $315.00
3957.02WOAU             10/31/2020   Patterson Thuente   Communication to client deadline payment          Fixed Fee    $220.00
3957.02WOBR             10/31/2020   Patterson Thuente   Communication to client deadline payment          Fixed Fee    $220.00
                                                                                                                                Main Document




3957.02WOCA             10/31/2020   Patterson Thuente   Communication to client deadline payment          Fixed Fee    $220.00
3957.02WOCNHK01         10/31/2020   Patterson Thuente   Communication with client deadline payment        Fixed Fee    $220.00
3957.02WOEP             10/31/2020   Patterson Thuente   Communication with client deadline payment        Fixed Fee    $220.00
3957.02WORU             10/31/2020   Patterson Thuente   Communication with client deadline payment        Fixed Fee    $220.00
3957.03WOAU             10/31/2020   Patterson Thuente   Communication with client deadline payment        Fixed Fee    $220.00
3957.03WOBR             10/31/2020   Patterson Thuente   Communication with client deadline payment        Fixed Fee    $220.00
                                                                                                                                                 Page 14 of 70




3957.03WOCA             10/31/2020   Patterson Thuente   Communication with client deadline payment        Fixed Fee    $220.00
3957.03WOCN             10/31/2020   Patterson Thuente   Communication with client deadline payment        Fixed Fee    $220.00
3957.03WOEPAT01         10/31/2020   Patterson Thuente   Communication with client deadline payment        Fixed Fee    $220.00
3957.03WOEPCH01         10/31/2020   Patterson Thuente   Communication with client deadline payment        Fixed Fee    $220.00
3957.03WOEPDE01         10/31/2020   Patterson Thuente   Communication with client deadline payment        Fixed Fee    $220.00
3957.03WOEPFR01         10/31/2020   Patterson Thuente   Communication with client deadline payment        Fixed Fee    $220.00
3957.03WOEPGB01         10/31/2020   Patterson Thuente   Communication with client deadline payment        Fixed Fee    $220.00
                                                                                                                               Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14




3957.03WOEPIT01         10/31/2020   Patterson Thuente   Communication with client deadline payment        Fixed Fee    $220.00
3957.03WORU             10/31/2020   Patterson Thuente   Communication to client deadline payment          Fixed Fee    $220.00
3957.02WOCN             12/14/2020   Patterson Thuente   Comm with client confirm completion of EP grant   3.3/$0          $0.00
                                                                                                                                                       Desc
3957.02US04     12/31/2020 Patterson Thuente   Review published app. And forward to client    Fixed Fee    $155.00
                                               Prep Docs and send to file patent in foreign
3957.02WOCN02    1/12/2021 Patterson Thuente   county                                         Fixed Fee    $895.00
3957.03WOCA      1/12/2021 Patterson Thuente   Review issued foreign country patent           Fixed Fee    $210.00
                                                                                                          $8,222.50
                                                                                                                                          Case 1-20-11957-gmh
                                                                                                                   Main Document    Page 15 of 70
                                                                                                                  Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14
                                                                                                                                          Desc
                      Disbursements (09.01.20-1.20.21)
Reference (Invoice)
Number                Date         Biller              Description                                             Amount
3957.02US04             9/3/2020   Patterson Thuente   P&TO search fee                                           $330.00
3957.02US04             9/3/2020   Patterson Thuente   P&TO late filing fee                                        $80.00
3957.02US04             9/3/2020   Patterson Thuente   P&TO basic filing fee                                       $75.00
3957.02US04             9/3/2020   Patterson Thuente   P&TO exam. Of original app                                $380.00
                                                                                                                                                    Case 1-20-11957-gmh




3957.02US04             9/3/2020   Patterson Thuente   P&TO exten. For response with 3rd mtn                     $700.00
3957.01US02            9/30/2020   Patterson Thuente   Maintenance/Annuity Fee                                  $3,733.00
3957.02US02           10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                  $1,268.00
3957.02WOAU           10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                   $379.43
3957.02WOBR           10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                     $87.80
3957.02WOCA           10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                   $215.13
3957.02WOCNHK01       10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                   $129.39
                                                                                                                             Main Document




3957.02WOEP           10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                  $1,772.15
3957.02WORU           10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                   $144.83
3957.03WOAU           10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                   $320.67
3957.03WOBR           10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                     $87.80
3957.03WOCA           10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                   $111.85
3957.03WOCN           10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                   $359.01
3957.03WOEPAT01       10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                   $522.47
                                                                                                                                              Page 16 of 70




3957.03WOEPCH01       10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                   $268.86
3957.03WOEPDE01       10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                   $368.83
3957.03WOEPFR01       10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                   $235.76
3957.03WOEPGB01       10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                   $221.13
3957.03WOEPIT01       10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                   $274.47
3957.03WORU           10/31/2020   Patterson Thuente   Maintenance/Annuity Fee                                   $112.96
3957.03WOCA           11/16/2020   Patterson Thuente   International associate charge-attendance on the file     $410.95
                                                                                                                            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14




3957.02WOCN           12/22/2020   Patterson Thuente   Gov. Fee of 9th Annuity and Stamp tax                     $754.80
3957.02WOCN           12/23/2020   Patterson Thuente   Filing the subject app. Gov Fee for filing               $1,990.70
                                                                                                               $15,334.99
                                                                                                                                                    Desc
                      Professional Services (1.21.21-03.16.21)
Reference (Invoice)                                                                                Hourly
Number                  Date        Biller              Description                                Rate        Amount
3957.02WOCN02           1/27/2021   Patterson Thuente   Request Examination                        Fixed Fee    $375.00
3957.07WOBR01           1/31/2021   Patterson Thuente   Communication to client deadline payment   Fixed Fee    $220.00
                                                                                                                                                   Case 1-20-11957-gmh




3957.07WOCA01           1/31/2021   Patterson Thuente   Communication to client deadline payment   Fixed Fee    $220.00
3957.07WOEP01           1/31/2021   Patterson Thuente   Communication to client deadline payment   Fixed Fee    $220.00
                                                                                                               $1,035.00
                                                                                                                            Main Document    Page 17 of 70
                                                                                                                           Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14
                                                                                                                                                   Desc
                       Disbursements (1.21.21-03.16.21)
Reference (Invoice)
Number                Date        Biller              Description                                                  Amount
3957.07WOBR01         1/31/2021   Patterson Thuente   Renewal fee                                                   $171.09
3957.07WOCA01         1/31/2021   Patterson Thuente   Renewal fee                                                   $250.43
                                                                                                                                                 Case 1-20-11957-gmh




3957.07WOEP01         1/31/2021   Patterson Thuente   Renewal fee                                                   $933.44
3957.02WOCN02         2/17/2021   Patterson Thuente   International associate charge-draft letter                   $713.50
3957.02WOEP           2/25/2021   Patterson Thuente   International associate charge-docketing response deadline    $438.43
                                                      International associate charge-Receiving and considering
3957.02WOEP           3/16/2021 Patterson Thuente     response                                                     $1,067.98
                                                                                                                   $3,574.87
                                                                                                                          Main Document    Page 18 of 70
                                                                                                                         Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14
                                                                                                                                                 Desc
                             Trust (09.01.20-01.20.21)
Reference (Invoice) Number   Date               Biller             Form    Amount

3957.02US04                           9/3/2020 Patterson Thuente   Wire         $1,750.00
                                                                                                                      Case 1-20-11957-gmh




3957.02WOEP                          9/16/2020 Patterson Thuente   Wire         $3,700.00

3957.000001                          9/30/2020 Patterson Thuente   Wire             $467.00

3957.01US02                          9/30/2020 Patterson Thuente   Wire         $4,033.00

3957.000001                          10/8/2020 Patterson Thuente   Wire             $688.01
                                                                                               Main Document




3957.02US02                          10/8/2020 Patterson Thuente   Wire         $1,133.00

3957.02WOAU                          10/8/2020 Patterson Thuente   Wire             $419.99

3957.02WOBR                          10/8/2020 Patterson Thuente   Wire             $315.26

3957.02WOCA                          10/8/2020 Patterson Thuente   Wire             $310.36
                                                                                                                Page 19 of 70




3957.02WOCNHK01                      10/8/2020 Patterson Thuente   Wire             $336.42

3957.02WOEP                          10/8/2020 Patterson Thuente   Wire         $1,864.03

3957.02WORU                          10/8/2020 Patterson Thuente   Wire             $332.93

3957.03WOCA                          10/8/2020 Patterson Thuente   Wire         $6,900.00
                                                                                              Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14




3957.07WOIN01                       11/23/2020 Patterson Thuente   Check            $350.00
                                                                                                                      Desc
3957.02WOCN   11/30/2020 Patterson Thuente   Check    $1,000.00

3957.02WOCN   12/10/2020 Patterson Thuente   A.C.H    $2,500.00

                                                     $26,100.00
                                                                                          Case 1-20-11957-gmh
                                                                   Main Document    Page 20 of 70
                                                                  Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14
                                                                                          Desc
                                Trust (1.21.21-03.16.21)
Reference (Invoice)
Number                Date          Biller                        Form    Amount
                                    Patterson Thuente Pederson,
3957.02WOCN02           1/21/2021   P.A.                          Check   $1,500.00
                                                                                                              Case 1-20-11957-gmh




                                    Patterson Thuente Pederson,
3957.07WOBR01           1/28/2021   P.A.                          Wire     $379.39
                                    Patterson Thuente Pederson,
3957.07WOCA01           1/28/2021   P.A.                          Wire     $444.22
                                    Patterson Thuente Pederson,
3957.07WOEP01           1/28/2021   P.A.                          Wire     $954.79
                                                                          $3,278.40
                                                                                       Main Document    Page 21 of 70
                                                                                      Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14
                                                                                                              Desc
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14   Desc
                                       Main Document    Page 22 of 70




                                                 0DUFK
                                               &OLHQW1XPEHU

(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF
0LFKDHO-)XFKV
+LJK6WUHHW6XLWH&
1HZ5LFKPRQG:,

                                          &855(17%,//,1*6800$5<
                                            GHWDLOHGLQYRLFHVHQFORVHG

&855(17,192,&(6                                      6(59,&(6       ',6%856(0(176              727$/
                                                                   
      86                                                     
      86                                                     
      86                                                     
      :2$8                                                           
      :2%5                                                            
      :2&$                                                           
      :2&1                                                       
      :2&1                                                   
      :2&1+.                                                       
      :2(3                                                   
      :258                                                           
      :2$8                                                           
      :2%5                                                            
      :2&$                                                           
      :2&1                                                           
      :2(3$7                                                       
      :2(3&+                                                       
      :2(3'(                                                       
      :2(3)5                                                       
      :2(3*%                                                       
      :2(3,7                                                       
      :258                                                           
      :2%5                                                         
      :2&$                                                         
     Case 1-20-11957-gmh         Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                 Desc
                                  Main Document    Page 23 of 70




    :2(3                                                                     
    :2,1                                                                          
727$/&855(17&+$5*(6                                                                


                                           $0281712:'8()25&855(17&+$5*(6                       

      5HPLWSD\PHQWWR3DWWHUVRQ7KXHQWH3HGHUVHQ3$6WK6W6WH0LQQHDSROLV01
                             9LDFUHGLWRUGHELWFDUGYLVLWZZZSWVODZFRPFRQWDFW
                       3OHDVHFRQWDFWELOOLQJ#SWVODZFRPIRU$&+DQGZLUHLQVWUXFWLRQV
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                     Desc
                                       Main Document    Page 24 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                       ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                              ,QYRLFH1XPEHU



                                 7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU
0,6&(//$1(286


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                           +RXUV5DWH       $PRXQW
        &-+        5HYLHZSRUWIROLRFRUUHVSRQGZLWKFOLHQWUHXSFRPLQJGHDGOLQHV                
                           DQGGXHGDWHV
                                                                            7RWDO3URIHVVLRQDO6HUYLFHV          

7UXVW$FFRXQW
                                                                                   %HJLQQLQJ%DODQFH              
      :LUH(QJHQHHUHG3URSXOVLRQ5HWDLQHU&RQI                                           
      :LUH5HWDLQHU&RQI                                                                  
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                           
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                           
                                                                                     (QGLQJ%DODQFH              



                                               7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                     
                                                                  7RWDO'XHIRUWKLV,QYRLFH                     


                                         7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                   Desc
                                       Main Document    Page 25 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                       ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                              ,QYRLFH1XPEHU86



                                 7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU86
$SSOLFDWLRQ1R
(1*,1(:,7++<%5,'&5$1.&$6(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                              +RXUV5DWH   $PRXQW
       &-+        &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI           )L[HG)HH      
                           PDLQWHQDQFHIHHDWWHQGWRSD\PHQWRIPDLQWHQDQFHIHHUHYLHZ
                           DQGXSGDWHGRFNHWUHVDPH                        7RWDO3URIHVVLRQDO6HUYLFHV       

'LVEXUVHPHQWV
       0DLQWHQDQFH$QQXLW\)HH                                                                     
                                                                                  7RWDO'LVEXUVHPHQWV       
7UXVW$FFRXQW
                                                                                   %HJLQQLQJ%DODQFH            
      :LUH(QJLQHHUHG3URSXOVLRQ\HDU0DLQWHQDQFH)HH&RQI                               
                
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                      
                                                                                     (QGLQJ%DODQFH            



                                               7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                
                                                                  7RWDO'XHIRUWKLV,QYRLFH                


                                         7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                   Desc
                                       Main Document    Page 26 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                      ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                             ,QYRLFH1XPEHU86



                                 7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU86
$SSOLFDWLRQ1R
$(52&2035(66,21&20%867,21'5,9($66(0%/<
&21752/6<67(0

)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                              +RXUV5DWH   $PRXQW
      &-+        &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI           )L[HG)HH      
                           PDLQWHQDQFHIHHDWWHQGWRSD\PHQWRIPDLQWHQDQFHIHHUHYLHZ
                           DQGXSGDWHGRFNHWUHVDPH                        7RWDO3URIHVVLRQDO6HUYLFHV       

'LVEXUVHPHQWV
      0DLQWHQDQFH$QQXLW\)HH                                                                     
                                                                                  7RWDO'LVEXUVHPHQWV       
7UXVW$FFRXQW
                                                                                   %HJLQQLQJ%DODQFH            
      :LUH\U0DLQWHQDQFHIHH&RQI                                              
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                      
                                                                                     (QGLQJ%DODQFH            



                                               7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                
                                                                  7RWDO'XHIRUWKLV,QYRLFH                


                                         7HUPV'XHGD\VIURPLQYRLFHGDWH
        Case 1-20-11957-gmh             Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                       Desc
                                         Main Document    Page 27 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                         ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                                ,QYRLFH1XPEHU86



                                   7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU86
$SSOLFDWLRQ1R
$(52&2035(66,21&20%867,21'5,9($66(0%/<
&21752/6<67(0

)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                              +RXUV5DWH        $PRXQW
      &-+        3UHSDUHDQGILOH5HVSRQVHWR1RWLFHWR)LOH0LVVLQJ3DUWVLQ             )L[HG)HH          
                         1RQSURYLVLRQDOSDWHQWDSSOLFDWLRQ
    &-+        5HYLHZSXEOLVKHGDSSOLFDWLRQDQGIRUZDUGFRS\WRFOLHQW                 )L[HG)HH          
                         XSGDWHGRFNHWUHFRUGV
                                                                               7RWDO3URIHVVLRQDO6HUYLFHV           

'LVEXUVHPHQWV
        3DWHQW 7UDGHPDUN2IILFHXWLOLW\SDWHQWDSSOLFDWLRQVHDUFKIHH                                      
        3DWHQW 7UDGHPDUN2IILFHVXUFKDUJHODWHILOLQJIHHVHDUFKIHHH[DPLQDWLRQIHHLQYHQWRU V             
                RDWKRUGHFODUDWLRQRUDSSOLFDWLRQILOHGZLWKRXWDWOHDVWRQHFODLPRUE\UHIHUHQFH
        3DWHQW 7UDGHPDUN2IILFHEDVLFILOLQJIHHXWLOLW\                                                     
        3DWHQW 7UDGHPDUN2IILFHH[DPLQDWLRQRIRULJLQDOSDWHQWDSSOLFDWLRQ                                  
        3DWHQW 7UDGHPDUN2IILFHH[WHQVLRQIRUUHVSRQVHZLWKLQWKLUGPRQWK                                   
                                                                                     7RWDO'LVEXUVHPHQWV         
7UXVW$FFRXQW
                                                                                       %HJLQQLQJ%DODQFH              
      :LUH(QJHQHHUHG3URSXOVLRQ)LOLQJ)HH&RQI                                         
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                           

                                                                                     (QGLQJ%DODQFH            




                                                 7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                   
                                                                     7RWDO'XHIRUWKLV,QYRLFH                  


                                           7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                     Desc
                                       Main Document    Page 28 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                       ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                             ,QYRLFH1XPEHU:2$8



                                 7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2$8                                                   2WKHU&RXQVHO5HIHUHQFH3
$SSOLFDWLRQ1R
$(52&2035(66,21&20%867,21'5,9($66(0%/<
&21752/6<67(0

)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                              +RXUV5DWH    $PRXQW
      &-+        &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI           )L[HG)HH        
                           DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                           XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                            7RWDO3URIHVVLRQDO6HUYLFHV          

'LVEXUVHPHQWV
      0DLQWHQDQFH$QQXLW\)HH                                                                          
                                                                                  7RWDO'LVEXUVHPHQWV            
7UXVW$FFRXQW
                                                                                   %HJLQQLQJ%DODQFH              
      :LUH$QQXLW\)HH&RQI                                                             
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                           
                                                                                     (QGLQJ%DODQFH              



                                               7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                     
                                                                  7RWDO'XHIRUWKLV,QYRLFH                     


                                         7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                     Desc
                                       Main Document    Page 29 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                       ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                             ,QYRLFH1XPEHU:2%5



                                 7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2%5
$SSOLFDWLRQ1R
$(52&2035(66,21&20%867,21'5,9($66(0%/<
&21752/6<67(0

)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                            +RXUV5DWH      $PRXQW
      &-+        &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI         )L[HG)HH          
                           DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                           XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                            7RWDO3URIHVVLRQDO6HUYLFHV          

'LVEXUVHPHQWV
      0DLQWHQDQFH$QQXLW\)HH                                                                           
                                                                                  7RWDO'LVEXUVHPHQWV             
7UXVW$FFRXQW
                                                                                   %HJLQQLQJ%DODQFH              
      :LUH$QQXLW\)HH&RQI                                                             
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                           
                                                                                     (QGLQJ%DODQFH              



                                               7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                     
                                                                  7RWDO'XHIRUWKLV,QYRLFH                     


                                         7HUPV'XHGD\VIURPLQYRLFHGDWH
        Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                      Desc
                                        Main Document    Page 30 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                        ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                              ,QYRLFH1XPEHU:2&$



                                  7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2&$                                                 2WKHU&RXQVHO5HIHUHQFH
$SSOLFDWLRQ1R
$(52&2035(66,21&20%867,21'5,9($66(0%/<
&21752/6<67(0

)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                                +RXUV5DWH    $PRXQW
      &-+          &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI           )L[HG)HH        
                             DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                             XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                              7RWDO3URIHVVLRQDO6HUYLFHV          

'LVEXUVHPHQWV
      0DLQWHQDQFH$QQXLW\)HH                                                                            
                                                                                    7RWDO'LVEXUVHPHQWV            
7UXVW$FFRXQW
                                                                                     %HJLQQLQJ%DODQFH              
      :LUH$QQXLW\)HH&RQI                                                               
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                             
                                                                                       (QGLQJ%DODQFH              



                                                7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                      
                                                                    7RWDO'XHIRUWKLV,QYRLFH                     


                                          7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh             Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                        Desc
                                        Main Document    Page 31 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                          ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                                ,QYRLFH1XPEHU:2&1



                                  7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2&1                                              2WKHU&RXQVHO5HIHUHQFH(&1
$SSOLFDWLRQ1R
$(52&2035(66,21&20%867,21'5,9($66(0%/<
&21752/6<67(0

)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                               +RXUV5DWH        $PRXQW
      &-+         &RPPXQLFDWLRQZLWKFOLHQWFRQILUPLQJFRPSOHWLRQRI(3JUDQW                   1R&KDUJH
                            IRUPDOLWLHVLQFOXGLQJSD\PHQWRIJUDQWDQGWUDQVODWLRQIHHV
                            GLVFXVVLRQZLWKFOLHQW5HGLYLVLRQDODSSOLFDWLRQSURYLGHGHWDLO
                            GLYLVLRQDODSSOLFDWLRQILOLQJLQVWUXFWLRQVWR&1$VVRFLDWH
                                                                                7RWDO3URIHVVLRQDO6HUYLFHV            

'LVEXUVHPHQWV
      ,QWHUQDWLRQDODVVRFLDWHFKDUJHVIRUSURIHVVLRQDOVHUYLFHVUHQGHUHG*RYHUQPHQW)HHRI               
                WKHWK$QQXLW\DQG6WDPS7D[
      ,QWHUQDWLRQDODVVRFLDWHFKDUJHVIRUSURIHVVLRQDOVHUYLFHVUHQGHUHG)LOLQJWKH6XEMHFW          
                DSSOLFDWLRQ*RYHUQPHQW)HHIRU)LOLQJ'LYLVLRQDO$SSOLFDWLRQRI,QYHQWLRQ$SSOLFDWLRQ
                 ,QFOXGLQJ3XEOLFDWLRQ)HH 
                                                                                       7RWDO'LVEXUVHPHQWV       

7UXVW$FFRXQW
                                                                                        %HJLQQLQJ%DODQFH            
11/30/2020       Check #277 - Retainer                                                                            1,000.00
12/10/2020       ACH - Engineered ProPulsion                                                                      2,500.00
02/22/2021       Refund for funds received post-petition                                                         -2,500.00
02/24/2021       Refund for funds received post-petition                                                         -1,000.00
                                                                                          Ending Balance:             $0.00

                                                7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                    
                                                                      7RWDO'XHIRUWKLV,QYRLFH                




                                           7HUPV'XHGD\VIURPLQYRLFHGDWH
        Case 1-20-11957-gmh           Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                    Desc
                                       Main Document    Page 32 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                      ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                          ,QYRLFH1XPEHU:2&1



                                 7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2&1
$(52&2035(66,21&20%867,21'5,9($66(0%/<
&21752/6<67(0

)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                               +RXUV5DWH    $PRXQW
     &-+        3UHSDUHGRFXPHQWVDQGVHQGZLWKLQVWUXFWLRQVWRLQWHUQDWLRQDO            )L[HG)HH     
                         DVVRFLDWHWRILOH8WLOLW\0RGHOSDWHQWDSSOLFDWLRQLQIRUHLJQFRXQWU\
                         IURP86SULRULW\GRFXPHQWVFRUUHVSRQGHQFHZLWKIRUHLJQ
                         DVVRFLDWHUHILOLQJRIDSSOLFDWLRQRUGHUGUDZLQJVDQGFHUWLILHG
                         FRS\RISULRULW\GRFXPHQWXSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
     &-+        5HTXHVWH[DPLQDWLRQVWDWXVUHYLHZRIUHODWHGSDWHQWDSSOLFDWLRQV        )L[HG)HH     
                         LQRWKHUFRXQWULHVIRUQHZUHIHUHQFHFLWDWLRQVDQGDVVRFLDWHG
                         $PHQGPHQWVFRUUHVSRQGHQFHZLWKIRUHLJQDVVRFLDWHXSGDWH
                         GRFNHWUHFRUGV                                                                       
                                                                              7RWDO3URIHVVLRQDO6HUYLFHV
'LVEXUVHPHQWV
       ,QWHUQDWLRQDODVVRFLDWHFKDUJHVIRUSURIHVVLRQDOVHUYLFHVUHQGHUHGGUDIWDOHWWHU            
                UHPLQGHUIRU([DPLQDWLRQ5HTXHVWDQG&ODLP$PHQGPHQWILOHUHTXHVWIRUVXEVWDQWLYH
                ([DPLQDWLRQSD\PHQWRIRIILFLDOIHHV
                                                                                   7RWDO'LVEXUVHPHQWV          
7UXVW$FFRXQW
                                                                                    %HJLQQLQJ%DODQFH            
      &KHFN5HTXHVW([DPLQDWLRQ3KDVH                                                        
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                        
                                                                                      (QGLQJ%DODQFH            



                                               7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                  
                                                                   7RWDO'XHIRUWKLV,QYRLFH                 


                                         7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                     Desc
                                       Main Document    Page 33 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                       ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                             ,QYRLFH1XPEHU:2&1+.
                                                                                                                


                                 7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2&1+.                                       2WKHU&RXQVHO5HIHUHQFH3:+.
$SSOLFDWLRQ1R
$(52&2035(66,21&20%867,21'5,9($66(0%/<
&21752/6<67(0

)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                              +RXUV5DWH    $PRXQW
      &-+        &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI           )L[HG)HH        
                           DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                           XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                            7RWDO3URIHVVLRQDO6HUYLFHV          

'LVEXUVHPHQWV
      0DLQWHQDQFH$QQXLW\)HH                                                                          
                                                                                  7RWDO'LVEXUVHPHQWV            
7UXVW$FFRXQW
                                                                                   %HJLQQLQJ%DODQFH              
      :LUH$QQXLW\)HH&RQI                                                             
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                           
                                                                                     (QGLQJ%DODQFH              



                                               7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                     
                                                                  7RWDO'XHIRUWKLV,QYRLFH                     


                                         7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                       Desc
                                       Main Document    Page 34 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                        ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                              ,QYRLFH1XPEHU:2(3



                                  7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2(3                                              2WKHU&RXQVHO5HIHUHQFH33(3
$SSOLFDWLRQ1R
$(52&2035(66,21&20%867,21'5,9($66(0%/<
&21752/6<67(0

)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                            +RXUV5DWH        $PRXQW
       -+3         5HVSRQVHWR((65                                                               
       &-+         3UHSDUHUHVSRQVHWR((65                                                   
      &-+         &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI        )L[HG)HH            
                            DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                            XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                             7RWDO3URIHVVLRQDO6HUYLFHV       

'LVEXUVHPHQWV
      0DLQWHQDQFH$QQXLW\)HH                                                                        
       ,QWHUQDWLRQDODVVRFLDWHFKDUJHVIRUSURIHVVLRQDOVHUYLFHVUHQGHUHG'RFNHWLQJUHVSRQVH            
                GHDGOLQHDQDO\VLQJSURSRVHGWH[WIRUJUDQW
       ,QWHUQDWLRQDODVVRFLDWHFKDUJHVIRUSURIHVVLRQDOVHUYLFHVUHQGHUHG5HFHLYLQJDQG             
                FRQVLGHULQJ\RXUUHVSRQVHLQVWUXFWLRQVSUHSDULQJDQGILOLQJDUHVSRQVHLQFOXGLQJ
                SUHSDULQJDQDPHQGHGGHVFULSWLRQUHSRUWLQJWKHVDPHWR\RXVHUYLFHVSHUIRUPHG
                6HSWHPEHU

                                                                                    7RWDO'LVEXUVHPHQWV        

7UXVW$FFRXQW
                                                                                     %HJLQQLQJ%DODQFH         
    :LUH(QJHQHHUHG3URSXOVLRQ5HWDLQHU&RQI                                         
    :LUH$QQXLW\)HH&RQI                                                             
    5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                          
    5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                          
                                                                                       (QGLQJ%DODQFH         


                                               7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                   
                                                                    7RWDO'XHIRUWKLV,QYRLFH                 




                                           7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                     Desc
                                       Main Document    Page 35 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                       ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                             ,QYRLFH1XPEHU:258



                                 7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:258                                           2WKHU&RXQVHO5HIHUHQFH58
$SSOLFDWLRQ1R
$(52&2035(66,21&20%867,21'5,9($66(0%/<
&21752/6<67(0

)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                              +RXUV5DWH    $PRXQW
      &-+        &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI           )L[HG)HH        
                           DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                           XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                            7RWDO3URIHVVLRQDO6HUYLFHV          

'LVEXUVHPHQWV
      0DLQWHQDQFH$QQXLW\)HH                                                                          
                                                                                  7RWDO'LVEXUVHPHQWV            
7UXVW$FFRXQW
                                                                                   %HJLQQLQJ%DODQFH              
      :LUH$QQXLW\)HH&RQI                                                             
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                           
                                                                                     (QGLQJ%DODQFH              



                                               7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                     
                                                                  7RWDO'XHIRUWKLV,QYRLFH                     


                                         7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                    Desc
                                       Main Document    Page 36 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                      ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                            ,QYRLFH1XPEHU:2$8



                               7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2$8                                                  2WKHU&RXQVHO5HIHUHQFH3
$SSOLFDWLRQ1R
$1$(52',(6(/(1*,1(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                             +RXUV5DWH    $PRXQW
    &-+         &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI           )L[HG)HH        
                          DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                          XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                           7RWDO3URIHVVLRQDO6HUYLFHV          

'LVEXUVHPHQWV
    0DLQWHQDQFH$QQXLW\)HH                                                                           
                                                                                 7RWDO'LVEXUVHPHQWV            


                                             7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                      
                                                                 7RWDO'XHIRUWKLV,QYRLFH                     


                                        7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                    Desc
                                       Main Document    Page 37 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                      ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                            ,QYRLFH1XPEHU:2%5



                                 7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2%5                                           2WKHU&RXQVHO5HIHUHQFH
$SSOLFDWLRQ1R
$1$(52',(6(/(1*,1(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                           +RXUV5DWH      $PRXQW
    &-+         &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI          )L[HG)HH         
                          DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                          XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                           7RWDO3URIHVVLRQDO6HUYLFHV          

'LVEXUVHPHQWV
    0DLQWHQDQFH$QQXLW\)HH                                                                            
                                                                                 7RWDO'LVEXUVHPHQWV             


                                              7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                     
                                                                 7RWDO'XHIRUWKLV,QYRLFH                     


                                        7HUPV'XHGD\VIURPLQYRLFHGDWH
        Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                      Desc
                                        Main Document    Page 38 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                        ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                              ,QYRLFH1XPEHU:2&$



                                  7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2&$                                                2WKHU&RXQVHO5HIHUHQFH
$SSOLFDWLRQ1R
$1$(52',(6(/(1*,1(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                          +RXUV5DWH          $PRXQW
    &-+        &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI         )L[HG)HH              
                         DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQGXSGDWH
                         GRFNHWUHFRUGVDFFRUGLQJO\
     &-+        5HYLHZLVVXHGIRUHLJQFRXQWU\SDWHQWIRUZDUGVDPHZLWKOHWWHUWR  )L[HG)HH              
                         FOLHQWDQGDGYLVHRIDQQXLW\IHHVFKHGXOHXSGDWHGRFNHWUHFRUGV
                         DFFRUGLQJO\
                                                                              7RWDO3URIHVVLRQDO6HUYLFHV          
'LVEXUVHPHQWV
      0DLQWHQDQFH$QQXLW\)HH                                                                            
      ,QWHUQDWLRQDODVVRFLDWHFKDUJHVIRUSURIHVVLRQDOVHUYLFHVUHQGHUHGDWWHQGDQFHRQWKH             
                ILOHFRUUHVSRQGHQFHUHJDUGLQJLVVXDQFHRIDSDWHQWSD\PHQWRIRIILFLDOIHHVPRQLWRU
                SDWHQWWKURXJKLVVXDQFHIRUZDUGLVVXHGSDWHQWZKHQUHFHLYHG
                                                                                    7RWDO'LVEXUVHPHQWV            
7UXVW$FFRXQW
                                                                                     %HJLQQLQJ%DODQFH              
      :LUH0XOWLSOH$QQXLW\IHHV&RQI                                              
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                         
                                                                                       (QGLQJ%DODQFH              



                                               7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                       
                                                                    7RWDO'XHIRUWKLV,QYRLFH                     


                                          7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                      Desc
                                       Main Document    Page 39 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                       ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                             ,QYRLFH1XPEHU:2&1



                                  7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2&1                                          2WKHU&RXQVHO5HIHUHQFH(&1
$SSOLFDWLRQ1R
$1$(52',(6(/(1*,1(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                           +RXUV5DWH        $PRXQW
    &-+         &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI           )L[HG)HH          
                          DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                          XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                           7RWDO3URIHVVLRQDO6HUYLFHV            

'LVEXUVHPHQWV
    0DLQWHQDQFH$QQXLW\)HH                                                                             
                                                                                  7RWDO'LVEXUVHPHQWV             


                                               7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                      
                                                                  7RWDO'XHIRUWKLV,QYRLFH                      


                                         7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                     Desc
                                       Main Document    Page 40 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                      ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                             ,QYRLFH1XPEHU:2(3$7
                                                                                                               


                               7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2(3$7
$SSOLFDWLRQ1R
$1$(52',(6(/(1*,1(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                           +RXUV5DWH       $PRXQW
    &-+         &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI          )L[HG)HH          
                          DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                          XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                           7RWDO3URIHVVLRQDO6HUYLFHV           

'LVEXUVHPHQWV
    0DLQWHQDQFH$QQXLW\)HH                                                                            
                                                                                 7RWDO'LVEXUVHPHQWV             


                                             7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                       
                                                                 7RWDO'XHIRUWKLV,QYRLFH                      


                                        7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                    Desc
                                       Main Document    Page 41 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                      ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                            ,QYRLFH1XPEHU:2(3&+
                                                                                                               


                               7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2(3&+
$SSOLFDWLRQ1R
$1$(52',(6(/(1*,1(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                             +RXUV5DWH    $PRXQW
    &-+         &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI           )L[HG)HH        
                          DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                          XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                           7RWDO3URIHVVLRQDO6HUYLFHV          

'LVEXUVHPHQWV
    0DLQWHQDQFH$QQXLW\)HH                                                                           
                                                                                 7RWDO'LVEXUVHPHQWV            


                                             7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                      
                                                                 7RWDO'XHIRUWKLV,QYRLFH                     


                                        7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                    Desc
                                       Main Document    Page 42 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                      ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                            ,QYRLFH1XPEHU:2(3'(
                                                                                                               


                               7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2(3'(
$SSOLFDWLRQ1R
$1$(52',(6(/(1*,1(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                             +RXUV5DWH    $PRXQW
    &-+         &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI           )L[HG)HH        
                          DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                          XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                           7RWDO3URIHVVLRQDO6HUYLFHV          

'LVEXUVHPHQWV
    0DLQWHQDQFH$QQXLW\)HH                                                                           
                                                                                 7RWDO'LVEXUVHPHQWV            


                                             7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                      
                                                                 7RWDO'XHIRUWKLV,QYRLFH                     


                                        7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                     Desc
                                       Main Document    Page 43 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                      ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                            ,QYRLFH1XPEHU:2(3)5
                                                                                                               


                               7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2(3)5
$SSOLFDWLRQ1R
$1$(52',(6(/(1*,1(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                          +RXUV5DWH        $PRXQW
    &-+         &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI          )L[HG)HH          
                          DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                          XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                           7RWDO3URIHVVLRQDO6HUYLFHV           

'LVEXUVHPHQWV
    0DLQWHQDQFH$QQXLW\)HH                                                                            
                                                                                 7RWDO'LVEXUVHPHQWV             


                                             7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                       
                                                                 7RWDO'XHIRUWKLV,QYRLFH                      


                                        7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                     Desc
                                       Main Document    Page 44 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                      ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                            ,QYRLFH1XPEHU:2(3*%
                                                                                                               


                               7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2(3*%
$SSOLFDWLRQ1R
$1$(52',(6(/(1*,1(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                         +RXUV5DWH         $PRXQW
    &-+         &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI          )L[HG)HH          
                          DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                          XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                           7RWDO3URIHVVLRQDO6HUYLFHV           

'LVEXUVHPHQWV
    0DLQWHQDQFH$QQXLW\)HH                                                                            
                                                                                 7RWDO'LVEXUVHPHQWV             


                                             7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                       
                                                                 7RWDO'XHIRUWKLV,QYRLFH                      


                                        7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                     Desc
                                       Main Document    Page 45 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                      ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                             ,QYRLFH1XPEHU:2(3,7
                                                                                                               


                               7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2(3,7
$SSOLFDWLRQ1R
$1$(52',(6(/(1*,1(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                          +RXUV5DWH        $PRXQW
    &-+         &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI          )L[HG)HH          
                          DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                          XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                           7RWDO3URIHVVLRQDO6HUYLFHV           

'LVEXUVHPHQWV
    0DLQWHQDQFH$QQXLW\)HH                                                                            
                                                                                 7RWDO'LVEXUVHPHQWV             


                                             7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                       
                                                                 7RWDO'XHIRUWKLV,QYRLFH                      


                                        7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                     Desc
                                       Main Document    Page 46 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                      ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                            ,QYRLFH1XPEHU:258



                               7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:258                                          2WKHU&RXQVHO5HIHUHQFH58
$SSOLFDWLRQ1R
$1$(52',(6(/(1*,1(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                         +RXUV5DWH         $PRXQW
    &-+         &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI          )L[HG)HH          
                          DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                          XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                           7RWDO3URIHVVLRQDO6HUYLFHV           

'LVEXUVHPHQWV
    0DLQWHQDQFH$QQXLW\)HH                                                                            
                                                                                 7RWDO'LVEXUVHPHQWV             


                                             7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                       
                                                                 7RWDO'XHIRUWKLV,QYRLFH                      


                                        7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                     Desc
                                       Main Document    Page 47 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                      ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                          ,QYRLFH1XPEHU:2%5



                                 7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2%5                                               2WKHU&RXQVHO5HIHUHQFH
$SSOLFDWLRQ1R
(1+$1&('$(52',(6(/(1*,1(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                           +RXUV5DWH       $PRXQW
       &-+        &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI          )L[HG)HH         
                           DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                           XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                            7RWDO3URIHVVLRQDO6HUYLFHV          

'LVEXUVHPHQWV
       5HQHZDO)HH                                                                                      
                                                                                  7RWDO'LVEXUVHPHQWV            
7UXVW$FFRXQW
                                                                                   %HJLQQLQJ%DODQFH              
      :LUH5HQHZDO)HH                                                                                
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                           
                                                                                     (QGLQJ%DODQFH              



                                               7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                     
                                                                  7RWDO'XHIRUWKLV,QYRLFH                     


                                         7HUPV'XHGD\VIURPLQYRLFHGDWH
        Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                       Desc
                                        Main Document    Page 48 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                        ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                            ,QYRLFH1XPEHU:2&$



                                  7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2&$                                            2WKHU&RXQVHO5HIHUHQFH
$SSOLFDWLRQ1R
(1+$1&('$(52',(6(/(1*,1(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                            +RXUV5DWH         $PRXQW
       &-+          &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI          )L[HG)HH          
                             DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                             XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                              7RWDO3URIHVVLRQDO6HUYLFHV           

'LVEXUVHPHQWV
       5HQHZDO)HH                                                                                         
                                                                                    7RWDO'LVEXUVHPHQWV             
7UXVW$FFRXQW
                                                                                     %HJLQQLQJ%DODQFH               
      :LUH5HQHZDO)HH                                                                                   
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                              
                                                                                       (QGLQJ%DODQFH               



                                                7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                       
                                                                    7RWDO'XHIRUWKLV,QYRLFH                      


                                          7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                     Desc
                                       Main Document    Page 49 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                      ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                          ,QYRLFH1XPEHU:2(3



                                 7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2(3                                           2WKHU&RXQVHO5HIHUHQFH$'(36
$SSOLFDWLRQ1R
(1+$1&('$(52',(6(/(1*,1(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                          +RXUV5DWH        $PRXQW
       &-+        &RPPXQLFDWLRQWRFOLHQWLQGLFDWLQJGHDGOLQHIRUSD\PHQWRI       )L[HG)HH            
                           DQQXLW\IHHDWWHQGWRSD\PHQWRIDQQXLW\IHHUHYLHZDQG
                           XSGDWHGRFNHWUHFRUGVDFFRUGLQJO\
                                                                            7RWDO3URIHVVLRQDO6HUYLFHV          

'LVEXUVHPHQWV
       5HQHZDO)HH                                                                                      
                                                                                  7RWDO'LVEXUVHPHQWV            
7UXVW$FFRXQW
                                                                                   %HJLQQLQJ%DODQFH              
      :LUH5HQHZDO)HH                                                                                
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                           
                                                                                     (QGLQJ%DODQFH              



                                               7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                 
                                                                  7RWDO'XHIRUWKLV,QYRLFH                 


                                         7HUPV'XHGD\VIURPLQYRLFHGDWH
       Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                     Desc
                                       Main Document    Page 50 of 70
3DWWHUVRQ7KXHQWH3HGHUVHQ3$
,'6&HQWHU
6RXWKWK6WUHHW
0LQQHDSROLV01
(QJLQHHUHG3URSXOVLRQ6\VWHPV,QF                                                     ,QYRLFH'DWH0DUFK
&OLHQW1XPEHU                                                          ,QYRLFH1XPEHU:2,1



                                 7KLVLQYRLFHFRQWDLQVFKDUJHVWKURXJK0DUFK



2XU5HIHUHQFH1XPEHU:2,1                                             2WKHU&RXQVHO5HIHUHQFH,33-
$SSOLFDWLRQ1R
(1+$1&('$(52',(6(/(1*,1(


)RU3URIHVVLRQDO6HUYLFHV5HQGHUHG                                                          +RXUV5DWH        $PRXQW
       5.7        5HYLHZLQWHUQDWLRQDODVVRFLDWHFRPPXQLFDWLRQSURYLGH                          
                           UHTXLUHGVWDWXVFKDUWIRUILOLQJLQ,QGLD
                                                                           7RWDO3URIHVVLRQDO6HUYLFHV            

7UXVW$FFRXQW
                                                                                    %HJLQQLQJ%DODQFH             
      &KHFN5HYLHZSXEOLVKHGDSSOLFDWLRQDQGUHSRUWLQJ                                           
      5HIXQGIRUIXQGVUHFHLYHGSRVWSHWLWLRQ                                                           
                                                                                      (QGLQJ%DODQFH             



                                               7RWDO3URIHVVLRQDO6HUYLFHVDQG'LVEXUVHPHQWV                      
                                                                  7RWDO'XHIRUWKLV,QYRLFH                      


                                         7HUPV'XHGD\VIURPLQYRLFHGDWH
Case 1-20-11957-gmh   Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14   Desc
                       Main Document    Page 51 of 70




                      Exhibit B
Case 1-20-11957-gmh         Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14             Desc
                             Main Document    Page 52 of 70



                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF WISCONSIN


 In re:                                        Case No. 20-11957-gmh
                                               Chapter 11
          ENGINEERED PROPULSION
          SYSTEMS, INC.,

                Debtor.


     SUMMARY OF PROFESSIONAL PROVIDING SERVICES TO THE DEBTOR
                     (FIRST INTERIM SUMMARY)


Name of Applicant:    Patterson Thuente Pedersen P.A.

Role in Case:        Intellectual Property Special Counsel for Debtor and Debtor in Possession

CURRENT APPLICATION:

Fees Requested:      $9,257.50

Expenses Requested: $18,909.86

 NAME OF                   YEAR       HOURS     HOURS           FIXED       RATE    TOTAL
 PROFESSIONAL              ADMITTED   BILLED    BILLED          FEE                 AMOUNT
                           TO                   CURRENT         BILLING             BILLED
                           PRACTICE             APPLICATION
 James H. Patterson,       1981       0.5       $212.50         $0          $425    $212.50
 Partner
 James P. Rieke,           2006       0         $0              $0          $325    $0
 Partner
 Christian J. Hansen,      2012       7.1       $2,130.00       $6,850.00 $300      $8,980.00
 Partner
 Valerie P. Mitchell,                 0         $0              $0          $125    $0
 Paralegal
 Ralynn K. Thompson,                  0.5       $65             $0          $130    $65.00
 Paralegal
 Total                     8.1                  $3,407.50       $6,850              $9,257.50

TOTAL BLENDED HOURLY RATE: (excluding paraprofessionals): $362.50
Case 1-20-11957-gmh        Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                 Desc
                            Main Document    Page 53 of 70



STANDARD FIXED FEE RATES (PATENT PROSECUTION)

DESCRIPTION                                                                   $Amount
                                          U.S. FILINGS
Prepare and file Design patent application; forward application papers        $995
with letter to client. (Attending to drawings and figures charged hourly.)
Prepare and file Divisional/Continuation application; forward application     $400
papers with letter to client. (Does not include preparation of new claim
sets, charged hourly.)
Prepare and file Request for Continued Examination (RCE) including            $185
request to enter unentered amendment. (Does not include preparation of
new claim sets, charged hourly.)
Prepare and file Information Disclosure Statement; forward same with          Hourly
letter to client.
Prepare and file Information Disclosure Statement disclosing references       $250 - $500
cited in foreign search report; forward same with letter to client. (Price
varies on number of pages of form 1449. Does not include related case
review, charged hourly.)
Prepare and file Information Disclosure Statement citing references in        $250 - $500
related U.S. application; forward same with letter to client. (Price varies
on number of pages of form 1449. Does not include related case review,
charged hourly.)
Review Filing Receipt; forward same with letter to client; update docket      $100
records.
Review Provisional Application Filing Receipt; forward same with letter       $60
to client; update docket records.
Prepare and file Request for Corrected Filing Receipt.                        $225
File Assignment for Recordation from the parent application, including        $115
Recordation Cover Sheet for continuation/divisional application.
Prepare and file patent Assignment for Recordation, including                 $245
Recordation Cover Sheet.
Prepare and file Declaration with U.S. Patent and Trademark Office.           $80
Prepare and file Power of Attorney with U.S. Patent and Trademark             $80
Office.
Prepare and file Declaration and Power of Attorney with U.S. Patent and       $160
Trademark Office.
Prepare and file Response to Notice to File Missing Parts in                  $185
Nonprovisional patent application.
Review published application and forward copy to client; update docket        $155
records.
Review pending application and docket record; letter to client indicating     $75
deadline for filing foreign patent applications with benefit of U.S.
application filing date.
Preparation and filing of Status Inquiry.                                     N/C




                                                2
Case 1-20-11957-gmh         Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                Desc
                             Main Document    Page 54 of 70



DESCRIPTION                                                                       $Amount
Review pending Provisional patent application and docket record; letter to        $75
client indicating deadline for filing Non-Provisional U.S. patent
application and/or foreign patent applications claiming priority to the
Provisional patent application.
Complete pre-issuance review of file including review of assignment               Hourly
recordation completeness of information disclosure statement filings,
examiner interview summary records as appropriate, examiner reasons for
allowance as appropriate, review formal drawings, review claims as
allowed in notice of allowance with claims pending in application, review
priority claim and priority copy as filed with U.S. Patent Office.
Review and forward Issue Notification to client; forward information re           $225
patent marking; docket maintenance fee deadlines.
Review and forward Issue Notification for design application to client;           $115
forward information re patent marking; update docket records.
Prepare and file issue fee and Issue Fee Transmittal documents; letter to         $155
client re same.
Review issued U.S. Certificate of Letters Patent for design patent; review        $225
bibliographic information, claims and drawings for potential need for a
certificate of correction; forward Letters Patent to client with letter related
to grant.
Review issued U.S. Certificate of Letters Patent and maintenance fee              $250
schedule; review bibliographic information, claims and drawings for
potential need for a certificate of correction; forward Letters Patent to
client with letter outlining marking and maintenance fee requirements.
Obtain and forward certified copy of the priority document to the U.S.            $115
Patent and Trademark Office.
Prepare and file Petition for Certificate of Correction.                          N/C
Audit patent term adjustment calculation from patent office and prepare           $225
report documenting results; letter to client re term adjustment award, audit
and recommendations related to the same. (Standard charge of $180 with
a $45 disbursement.)
Letter to client re opportunity to file a broadening reissue.                     N/C
Prepare and file documents to effect PCT national stage in United States          $1150
Patent Office; update docket records accordingly.
Prepare and file foreign-origin, non-PCT patent application and related           $1150
documents in United States Patent Office; update docket records
accordingly. (Revise specifications to conform to US practice in excess of
minor revisions charged hourly.)
Prepare and file Response to Notice to File Missing Requirements.                 $185
                                  INTERNATIONAL FILINGS
Prepare documents and send with instructions to international associate to        $1140
file patent application in foreign country from U.S. priority documents;
correspondence with foreign associate re filing of application; order
drawings and certified copy of priority document; update docket records
accordingly.


                                                 3
Case 1-20-11957-gmh         Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14              Desc
                             Main Document    Page 55 of 70



DESCRIPTION                                                                     $Amount
Prepare documents and send with instructions to international associate to      $650
file Design patent application in foreign country from U.S. priority
documents; correspondence with foreign associate re filing of application;
order drawings and certified copy of priority document; update docket
records accordingly.
Review registration certificate for issued foreign design registration;         $210
forward same with letter to client and advise of renewal deadlines; update
docket records according.
Prepare documents and send with instructions to international associate to      $995
file PCT National Stage application from priority documents for filing in
foreign country; correspondence with international associate re filing
application; update docket records accordingly.
Review issued foreign country patent; forward same with letter to client        $210
and advise of annuity fee schedule; update docket records accordingly.
Review correspondence and EPC 161/162 Communication received from               $115
international associate; correspondence with client re EPC 161/162
Communication, currently pending claim set, and response deadline.
(Response charged hourly.)
Review correspondence and filing receipt from international associate;          $115
correspondence with client re filing receipt, application filing details, and
country specific formalities; update docket records accordingly.
Review filing receipt from International Receiving Office for PCT               $115
application; forward same with letter to client; update docket records.
Review published foreign application and forward copy to client; update         $155
docket records.
Review and forward copy of PCT international search report and written          $310
opinion to client.
Request examination; status review of related patent applications in other      $375
countries for new reference citations and associated Amendments;
correspondence with foreign associate; update docket records.
Review correspondence from international associate; correspondence with         $155
client re publication, opportunity for obtaining provisional protection, and
opportunity to obtain Hong Kong registration through U.K. or Chinese
designation; update docket records accordingly.
Prepare and send instructions to international associate to process             $150
registration of patent application in Hong Kong; update docket records.
Review correspondence and Intent to Grant received from international           $225
associate; correspondence with client re Intent to Grant and request
instructions re filing of translations, payment of grant fees, approval of
Examiner’s proposed amended text, approval of bibliographic data, and
confirmation of countries for validation; update docket records
accordingly.




                                                4
Case 1-20-11957-gmh        Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14              Desc
                            Main Document    Page 56 of 70



DESCRIPTION                                                                    $Amount
Review correspondence and Extended European Search Report (EESR)               $310
received from international associate; locate and download references
cited in EESR; correspondence with client enclosing EESR and advising
of deadline to file a response, as well as applicants’ intention to proceed
with EP application; update docket records accordingly.
Review docket records; letter to client re requirement to file Request for     $75
Examination.
Prepare instructions to international associate re payment of issue fee.       $115
Prepare and send instructions to international associate re payment of         $115
grant fees, filing of translations, and approval or changes to bibliographic
data and Examiner’s proposed amended text; update docket records
accordingly.
Communication with client confirming completion of EP grant formalities        N/C
including payment of grant and translation fees and reminder re upcoming
divisional and validation deadlines if instructions not already sent.
(Divisional filing instructions charged hourly.)
Review correspondence and Decision to Grant received from international        $115
associate; communication with client re Decision to Grant; update docket
records accordingly.
Prepare and send validation instructions to international associate.           $115
Correspondence with client confirming completion of validation in chosen       N/C
countries; update docket records for the corresponding countries.
Review correspondence and EP Certificate of Patent Grant received from         $115
international associate; communication with client forwarding EP
Certificate of Patent Grant and advising of annuity fee requirements;
update docket records accordingly.
Review correspondence and EPO Communication received from                      $75
international associate re expiry of the time limit which notice of
opposition may be filed; communication with client re expiry of the time
limit which notice of opposition may be filed; update docket records
accordingly.
Prepare and file Response to Notice to File Missing Requirements.              $185
Prepare and file previously prepared U.S. patent application as Patent         $1275
Cooperation Treaty (PCT) application in International Receiving Office;
update docket records accordingly.
Review Filing Receipt and Notice of Acceptance; forward same with              $200
letter to client; update docket records.
Letter to client indicating deadline for filing Demand for Preliminary         $155
Examination; review docket records accordingly.
Review International Preliminary Report on Patentability received from         $210
PCT Office; forward same with letter to client.
Prepare and file Chapter II Demand for Preliminary Examination.                $525
Letter to client indicating deadline for filing national stage applications    $75
based on PCT application; review docket records accordingly.



                                               5
Case 1-20-11957-gmh        Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14               Desc
                            Main Document    Page 57 of 70



DESCRIPTION                                                                  $Amount
                                       MISCELLANEOUS
Review request for information re accountant’s audit of client’s accounts;   $535
review internal records accordingly; reply letter to auditors.
                           MAINTENANCE & ANNUITY FEES
Communication to client indicating deadline for payment of maintenance       $315
fee; attend to payment of maintenance fee; review and update docket
records accordingly. (Client only billed if client wants the maintenance
fee paid.)
Communication to client indicating deadline for payment of annuity fee;      $220
attend to payment of annuity fee; review and update docket records
accordingly. (Client only billed if client wants the annuity fee paid.)


STANDARD FIXED RATES (U.S. TRADEMARK)

DESCRIPTION                                                                  $Amount
                                        IN USE FILING
Prepare and file trademark application for federal registration of mark      $925
with USPTO under one class.
Prepare and file trademark application for additional class for federal      $180/class
registration of mark with USPTO.
Review filing receipt for accuracy and to report to client.                  $115
Counsel regarding international filing options.                              N/C
Review mark as published in the Official Gazette for accuracy and report     $175
to client; provide counsel regarding opposition and allowance procedures.
Review issued Certificate of Registration for mark and
report to client; advise of marking requirements and renewal schedule.       $320
                                  INTENT TO USE FILING
Prepare and file trademark application for federal registration of mark      $925
with USPTO under one class.
Prepare and file trademark application for additional class for federal      $180/class
registration of mark with USPTO.
Review filing receipt for accuracy and to report to client.                  $115
Counsel regarding international filing options.                              N/C
Review mark as published in the Official Gazette for accuracy and report     $175
to client.
Review Notice of Allowance for mark for accuracy; and report to client       $225
and advise of Statement of Use deadlines.
Prepare and file Statement of Use for mark in one class.                     $450
Prepare and file additional class of Statement of Use.                       $120/class
Report acceptance of Statement of use to client.                             $115
Review issued Certificate of Registration for mark and report to client;     $320
advise of marking requirements and renewal schedule.




                                               6
Case 1-20-11957-gmh         Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                 Desc
                             Main Document    Page 58 of 70



 DESCRIPTION                                                                    $Amount
                                        MAINTENANCE
 Advise client of requirement for filing Declaration under Section 8.           N/C
 Prepare and file Declaration under Section 8 for mark under one class.         $475
 Prepare and file Declaration under Section 8 for mark under additional         $120/class
 class.
 Prepare and file Declaration under Section 15 for mark for one class.          $450
 Prepare and file Declaration under Section 15 for mark under additional        $120/class
 class.
 Prepare and file Combined Declaration under Sections 8 and 15 for mark         $725
 under one class.
 Prepare and file Combined Declaration under Sections 8 and 15 for mark         $120/class
 under additional class.
 Review correspondence from USPTO regarding acceptance of Combined              $200
 Declaration under Sections 8 and 15 and report to client.
 Prepare and file Declaration application for renewal under Sections 8 and      $850
 9 for mark and docket next renewal deadline.
 Prepare and file additional class of Declaration application for renewal       $195/class
 under Sections 8 and 9 for mark and docket next renewal deadline.
 Review Certificate of Renewal for Mark and forward to client.                  $200
                                         TRADEMARK
 Office Action Reporting.                                                       Hourly
 Review Office Action from USPTO and report
 to client.
 Office Action Reporting.                                                       Hourly
 Prepare and file Response to Office Action
 from USPTO.
 Prepare and file Request for Extension of time to file Statement of Use for    $420
 mark.
 Prepare and file Allegation of Use of mark.                                    $420
 Review acceptance of Allegation of Use of mark and report to client.           $115
 Prepare and file Assignment of mark for recordation with USPTO.                $320
 Review recorded Assignment and forward to client.                              $130
 Filing of name change or certificate of merger for recordation with            $150
 USPTO.
 Correspond with legalization specialist requesting an apostile, certificate    $125
 of legalization of documents.
 Review marks published in Official Gazette and file request for 30-day         $75
 extension of time to oppose registration; prepare letter to client regarding
 opposition proceedings and update docket record.
 Prepare and file application to protect mark in Trademark Clearinghouse.       $175
 Prepare and file renewal application to protect mark in Trademark              $175
 Clearinghouse.
 Prepare and file Extension of Time to file opposition and report to client.    $190
 Prepare estimate of work for opposition and provide to client.                 N/C
21591579v1



                                                 7
Case 1-20-11957-gmh           Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14              Desc
                               Main Document    Page 59 of 70



                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF WISCONSIN


 In re:                                            Case No. 20-11957-gmh
                                                   Chapter 11
           ENGINEERED PROPULSION
           SYSTEMS, INC.,

                  Debtor.


                                 CERTIFICATE OF SERVICE


          On April 16, 2021, I, Cynthia L. Hegarty, caused a copy of the foregoing documents:

          1.     FIRST INTERIM APPLICATION OF PATTERSON THUENTE PEDERSON,
                 P.A. AS INTELLECTUAL PROPERTY SPECIAL COUNSEL TO
                 ENGINEERED PROPULSION SYSTEMS, INC., FOR ALLOWANCE OF
                 COMPENSATION AND REIMBURSEMENT OF EXPENSES INCURRED FOR
                 THE FIRST INTERIM PERIOD OF SEPTEMBER 1, 2020, THROUGH AND
                 INCLUDING MARCH 16, 2021; and
          2.     NOTICE OF FIRST INTERIM APPLICATION OF PATTERSON THUENTE
                 PEDERSON, P.A. AS INTELLECTUAL PROPERTY SPECIAL COUNSEL TO
                 ENGINEERED PROPULSION SYSTEMS, INC., FOR ALLOWANCE OF
                 COMPENSATION AND REIMBURSEMENT OF EXPENSES INCURRED FOR
                 THE FIRST INTERIM PERIOD OF SEPTEMBER 1, 2020, THROUGH AND
                 INCLUDING MARCH 16, 2021

to be served upon the parties shown on the attached Matrix by mailing true and correct copies by

first class mail postage prepaid to each entity named in the attached Matrix and addressed as shown

in the attached Matrix. I further state that the foregoing documents were served via the Court’s

CM/ECF electronic noticing system.
Case 1-20-11957-gmh        Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14        Desc
                            Main Document    Page 60 of 70



Dated this 16th day of April 2021.            WINTHROP & WEINSTINE, P.A.

                                              By: s/Cynthia L. Hegarty
                                                    Daniel C. Beck (MN #192053)
                                                    Cynthia L. Hegarty (MN #0294627)
                                                    (admitted pro hac vice)
                                              225 South Sixth Street, Suite 3500
                                              Minneapolis, MN 55402
                                              Tel: (612) 604 6570
                                              Fax: (612) 604 6980
                                              dbeck@winthrop.com
                                              chegarty@winthrop.com

                                              Attorneys for Patterson Thuente Pedersen,
                                              P.A.
21612309v1




                                          2
                Case 1-20-11957-gmh             Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14               Desc
Label Matrix for local noticing                  ACAR Leasing
                                                 Main         Ltd. d/b/a GMPage
                                                        Document            Financial
                                                                                   61Leasing
                                                                                      of 70  ADT LLC
0758-1                                            P O Box 183853                           3190 South Vaughn Way
Case 1-20-11957-gmh                               Arlington, TX 76096-3853                 Aurora, CO 80014-3512
Western District of Wisconsin www.wiwb.uscour
Eau Claire
Thu Apr 15 15:59:22 CDT 2021
(p)ADT LLC                                        ADT Security Services                    AFCO
PAYROLL OPERATIONS                                P.O. Box 371967                          4501 College Blvd., Suite 320
1501 YAMATO RD                                    Pittsburgh, PA 15250-7967                Leawood, KS 66211-2328
BOCA RATON FL 33431-4438


AON Risk Services Central, Inc.                   AeroResto LLC                            Aircraft Certification Consulting
5600 West 83rd Street                             P.O. Box 63                              30 Brook Lane
8200 Tower, Suite 1100                            New Richmond, WI 54017-0063              Berlin, MA 01503-1672
Minneapolis, MN 55437


Alite GmbH                                        American Diesel Tube Corp.               American Express
Attn: Justus von Wedel                            1240 Capitol Drive                       PO Box 981535
Brauerhof 1                                       Addison, IL 60101-5375                   El Paso, TX 79998-1535
31535, Neustadt am R benberge, GERMANY
Niedersachsen, 31535

American Express National Bank                    American Family Insurance                Anderson Family Trust
c/o Becket and Lee LLP                            Attn: Tammy Belisle                      c/o Elaine Anderson
PO Box 3001                                       228 Pepperjack Drive, Suite 5            1792 95th Street
Malvern PA 19355-0701                             New Richmond, WI 54017-2431              New Richmond, WI 54017-6306


Theresa M. Anzivino                               BEI Realty LLC                           Bakke Norman S.C.
U.S. Department of Justice                        Attn: Michael Falbo                      Attn: Timothy O’Brien
222 West Washington Avenue                        7401 W. Morningside Court                1200 Heritage Drive
Suite 700                                         Franklin, WI 53132-2708                  New Richmond, WI 54017-2501
Madison, WI 53703-2775

Bayban                                            Daniel C. Beck                           Belisle Trust
Attn: Tom Elbert                                  Winthrop & Weinstine, P.A.               Attn: Roland Belisle
950 North Highway 95                              225 South 6th St., Suite 3500            2001 County Road C
Bayport, MN 55003-1014                            Minneapolis, MN 55402-4629               Somerset, WI 54025-7512


Bientz, Thomas and Karen                          Bizal Manufacturing                      Blake L. Gelman
6809 Grandview Drive                              Attn: Mike Bizal                         1119 43rd Avenue N
Laramie, WY 82070-5129                            7880 Ranchers Road NE                    Minneapolis, MN 55412-1306
                                                  Fridley, MN 55432-2575


Bosch Aviation Technology LLC                     Bosch General Aviation Technology GmbH   Bowar, Daylon
PO Box 2246                                       Goellnergasse 15 -17                     3419 Coiunty Road F
32455 W. 12 Mile Rd.                              A - 1030 Wien                            Blue Mounds, WI 53517-9616
Farmington Hills, MI 48333-9998                   Austria


Bremer Bank National Association                  Bremer Bank National Association         Brent Wogahn
372 St. Peter Street                              372 St. Peter street                     4619 Old Wells Road
Saint Paul, MN 55102-1302                         St. Paul, MN 55102-1302                  Eau Claire, WI 54703-1828
                Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14 Desc
Brightstar WI Foundation                        Brose Revocable
                                                Main   Document Trust Page 62 of 70 Bruegger, Michael R.
Attn: Todd Sobotka                              Attn: Ann E. Brose                   462 McCutcheon Lane
710 N. Plankinton Avenue, Suite 340             1312 89th Street                     Hudson, WI 54016-7535
Milwaukee, WI 53203-2418                        New Richmond, WI 54017-6958


CVAIN #8, LLC                                   Canon Financial Services, Inc.       Canon Fnancial Services Inc.
Attn: Pete Marsnik                              14904 Collections Center Drive       158 Gaither Drive
P.O. Box 3232                                   Chicago, IL 60693-0149               Mt.Laurel, NJ 08054-1716
Eau Claire, WI 54702-3232


Carl Zeiss Industrial Metrology                 Carver, Tanner M.                    Charles A. Baxter Trust
25065 Network Place                             2007 West 7th Street                 Ottowa Forest Products
Chicago, IL 60673-1250                          New Richmond, WI 54017-6348          1243 Wall Street
                                                                                     Ironwood, MI 49938-1764


Cisco Systems, Inc. (WebEx)                     City of New Richmond                 City of New Richmond
170 West Tasman Drive                           156 E. 1st Street                    Attn: Treaurer
San Jose, CA 95134-1706                         New Richmond, WI 54017-1802          156 East First Street
                                                                                     New Richmond, WI 54017-1802


Claire Johnson                                  Clarke, Randy                        Cole, Kathryn
1546 Grove Street                               22870 Tree Tops Court                1757 St. Andrews Place
Cumberland, WI 54829-9198                       South Lyon, MI 48178-9445            New Richmond, WI 54017-6050



Committee on Foreign Investments in the Unit    Communication Resources              Cottor Tree Farms
222 West Washington                             Attn: David Gustafson                2622 20th Avenue
Suite 700                                       40 High Cliff Lane                   Osceola, WI 54020-4151
Madison, WI 53703-2775                          Bellingham, WA 98229-7764


DMG Mori USA                                    DMG Mori USA                         Daniel Dusich
1286 Park Road suite B                          Lockbox # 773744                     2821 Moroni Point Road
Chanhassen, MN 55317-9260                       350 East Devon Avenue                Ely, MN 55731-8414
                                                Itasca, IL 60143-1249


Dario Horvatinovic                              David Reiner                         Delta Dental of WI
1836 80th Avenue                                6815 16th Avenue South               N7063 Moonligh Avenue
Dresser, WI 54009-4705                          Richfield, MN 55423-2729             Holmen, WI 54636-9420



Delta Dental of Wisconsin                       Department of Treasury               Dewetron
PO Box 518                                      Internal Revenue Service             2850 South Country Trail
Wisconsin Rapids, WI 54495-0518                 PO Box 7346                          East Greenwich, RI 02818-1731
                                                Philadelphia, PA 19101-7346


Dietermann GmbH                                 Doar, Patrick                        Dodge, Delbert and Julie
Chemiestrabe 1                                  P.O. Box 69                          170A Delander Drive
41751 Viersen, Germany                          New Richmond, WI 54017-0069          River Falls, WI 54022-8029
                   Case 1-20-11957-gmh   Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                 Desc
Dodge, Julie C.                           DouglasDocument
                                          Main    Larson   Page 63 of 70     EIS Inserts
170A Delander Drive                       P.O. Box 636                              Engineered Inserts Systems, Inc.)
River Falls, WI 54022-8029                Menomonie, WI 54751-0636                  200 Cascade Blvd
                                                                                    Milford, CT 06460-8515


EPIC Specialty Benefits                   EPS Engineered Propulsion Systems GmbH,   EPS Engineered Propulsion Systems, Inc.
1717 West Broadway                        c/o John P Sieger                         Corporation Trust Center
Madison, WI 53713-1834                    Katten Muchin Rosenman LLP                1209 Orange Street
                                          525 West Monroe Street                    Wilmington, DE 19801-1196
                                          Chicago, IL 60661-3693

EPS GmbH Germany                          ETW, Inc.                                 Ed Netherton
Hauptstrasse 65                           1338 Ellis Street, Suite 1                1448 Bull Lake Road
21399 Burscheid                           Waukesha, WI 53186-5621                   Troy, MT 59935
Germany


Elizabeth L. Eddy                         Eleven Grand, LLC                         Engineered Inserts & Systems, Inc.
Steinhilber Swanson LLP                   Attn: James T. Kunz                       200 Cascade Blvd
759 N. Milwaukee St.                      1320 Riverside Lane, #103                 Milford, CT 06460-8515
Suite 305                                 Saint Paul, MN 55118-1753
Milwaukee, WI 53202-3714

Engineered Propulsion Systems, Inc.       Eric M. Lahn                              Ezra Ostlie
625 West Hangar Road, Hanger 11 - 16      611 4th Street                            2446 50th Avenue
New Richmond, WI 54017-6084               Clear Lake, WI 54005-8504                 Woodville, WI 54028-7204



Farm & Home                               FedEx                                     FedEx Corporate Services Inc.
560 Deere Drive                           PO Box 94515                              3965 Airways Blvd
New Richmond, WI 54017-1253               Palatine, IL 60094-4515                   Module G, 3rd Floor
                                                                                    Memphis, TN 38116-5017


FedEx Trade Networks                      Feng Liu                                  First National Community Bank
PO Box 842206                             48 Harvey Court                           c/o Deanne M. Koll
Boston, MA 02284-2206                     Irvine, CA 92617-4070                     2919 Schneider Ave.
                                                                                    P.O. Box 280
                                                                                    Menomonie, WI 54751-0280

First National Community Bank             Fox Valley Metrology                      Fuchs, Michael
109 East Second Street                    3114 Medalist Drive                       327 Kathryn Court
New Richmond, WI 54017-1803               Oshkosh, WI 54902-7103                    New Richmond, WI 54017-2528



Fusion Metal Products, Inc.               G&G Smith, LLP                            GM Financial
822 North Dakota Avenue                   Attn: Gerald Smith                        PO Box 78143
New Richmond, WI 54017-1140               P.O. Box 9                                Phoenix, AZ 85062-8143
                                          Boyceville, WI 54725-0009


Gary and Sue Roberts                      Virginia E. George                        Gregg Stone
317 South 4th Street                      Steinhilber Swanson LLP                   c/o Kestrel Management
La Crosse, WI 54601-4047                  759 N Milwaukee Street                    50 Congress Street, Suite 936
                                          Suite 305                                 Boston, MA 02109-4016
                                          Milwaukee, WI 53202-3714
                Case 1-20-11957-gmh   Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14 Desc
Guelzow Business Development, LLC      Guinn, Document
                                       Main   Vinopal & Zahradka,Page
                                                                  LLP 64 of 70 Guinn, Vinopal & Zahradka, LLP
S7535 County Road I                     110 East Third Street                       Attn: Jaxpm Zahradka
Eau Claire, WI 54701-8524               New Richmond, WI 54017-1808                 110 East Third Street
                                                                                    New Richmond, WI 54017-1808


Gundrum, Todd                           Harrold, Stephen                            Hartford Fire Insurance Co.
350 Detroit Street, #205                1754 220th Avenue                           200 Colonial Parkway
Denver, CO 80206-4348                   New Richmond, WI 54017-7304                 Suite 500
                                                                                    Lake Mary, FL 32746


Cynthia L. Hegarty                      Heritage-Crystal Clean                      Higgins, Jonna
Winthrop & Weinstine, P.A.              13621 Collections Center Drive              909 Cambridge Court
Capella Tower                           Chicago, IL 60693-0001                      Appleton, WI 54915-2970
225 S. 6th Street
Suite 3500
Minneapolis, MN 55402-4629
Hilligoss II, Don                       Hoecksema, Tim and Janis Trust              Stephanie Hor-Chen
38569 N. Sugar Lake Road                27421 Hidden River Court                    Katten
Cohasset, MN 55721-8929                 Bonita Springs, FL 34134-2639               525 W. Monroe St.
                                                                                    Ste 1900
                                                                                    Chicago, IL 60661-3693

Horace Whitney Boggs III                Huebsch                                     IRS - Centralized Insolvency Operations
6439 Birchamwood Road                   PO Box 904                                  P.O. Box 7346
Shreveport, LA 71106-3301               Eau Claire, WI 54702-0904                   Philadelphia, PA 19101-7346



Impact 7                                Insolvency Unit West 17, Grp 4-Milwaukee    InspectionXpert Corporation
Attn: Brent Gerber                      Organization Code: SES:C:AIQ:WI7            1 Glenwood Ave.
2961 Decker Drive                       211 W. Wisconsin Ave, Stop 5301             WeWork 5th Floor
Rice Lake, WI 54868-7522                Milwaukee, WI 53203-2221                    Raleigh, NC 27603-2580


Internal Revenue Service                Interstate Power Systems, Inc.              James Rice
Centralized Insolvency Operation        NW 7244                                     416 East Page Avenue
P.O. Box 7346                           PO Box 1450                                 Malvern, AR 72104-4248
Philadelphia, PA 19101-7346             Minneapolis, MN 55485-1450


James Schutte                           Adam M. Jarchow                             Jason R. Schutte
1708 107th Street                       Jarchow Law LLC                             1708 107th Street
New Richmond, WI 54017-6352             360 4th Street                              New Richmond, WI 54017-6352
                                        Clear Lake, WI 54005-8604


Mary R. Jensen                          John Grady                                  John Hancock Retirement Plan Services
Office of the United States Trustee     323 West Main Street                        200 Berkeley Street
780 Regent Street, Suite 304            Ayer, MA 01432-1240                         Boston, MA 02116-5023
Madison, WI 53715-2635


Johnson, Tim (T&T Tinquist)             Johnson, Wayne and Patricia                 JunHe LLP
701 Sand Lake Road                      1556 84th Street                            20/F China Resources Building
Onalaska, WI 54650-2442                 New Richmond, WI 54017-6438                 8 Jianguomenbei Avenue
                                                                                    Beijing 100005, P.R. China
                Case 1-20-11957-gmh   Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14 Desc
Justus von Wedel                       Justus Document
                                       Main   von Wedel Page 65 of 70     Karlis L. Lisovskis
Ricklinger Str. 38                     Ricklinger Street 38               1764 75th Avenue
31535 Neustadt, Germany                31535 Neustadet GERMANY            Osceola, WI 54020-4712



Kathryn R. Cole                        Brian Patrick Keenan               Kern, Gerald S.
1757 St. Andrews Place                 Wisconsin Department of Justice    109 14 Ave. W
New Richmond, WI 54017-6050            17 W Main St                       West Fargo, ND 58078-2795
                                       P.O. Box 7857
                                       Madison, WI 53707-7857

Klasen, Gerald                         Deanne M. Koll                     Kristen Grubich
617 Lake Street N.                     2919 Schneider Rd.                 1836 80th Avenue
Prescott, WI 54021-1420                P.O. Box 280                       Dresser, WI 54009-4705
                                       Menomonie, WI 54751-0280


Kyle J. Warner                         Lahn, Eric                         Larry and Jane Weber
870 88th Avenue                        611 4th Street                     1 Emmy Lane
Amery, WI 54001-5366                   Clear Lake, WI 54005-8504          New Paltz, NY 12561-2638



Douglas Lee Larson                     MSC INDUSTRIAL SUPPLY COMPANY      MSC Industrial Direct
P. O. Box 176                          75 MAXESS ROAD                     PO Box 953635
Browntown, WI 53522-0176               MELVILLE, NY 11747-3151            Saint Louis, MO 63195-3635



Magyar Ventures, LLC                   (p)MANITOU PROPERTIES              Marcus Taylor Trust
5315G FM 1960 West Suite 180           156 HIGH STREET                    Attn: Marcus Taylor
Houston, TX 77069-4403                 SUITE 100B                         501 Parkshore Drive
                                       NEW RICHMOND WI 54017-1182         Shorewood, IL 60404-9763


Martinsen, Victor                      Mattison, Phillip N.               Mayer, Paul
1938 County Road I                     808 Prospect Avenue                1461 Wood Duck Lane
Somerset, WI 54025-7259                Osceola, WI 54020-8104             New Richmond, WI 54017-6592



McCormick, Alan                        McMillan Aerospace, Inc.           Medica
P.O. Box 135                           316 High Street                    401 Carlsonb Parkway
La Crescent, MN 55947-0135             New Richmond, WI 54017-1131        Minnetonka, MN 55305-5359



Medica                                 Melissa L. LaLiberty               Mertel, Joseph
NW 7958                                1958 West 7th Street               1142 WINTON RD
PO Box 1450                            New Richmond, WI 54017-6346        WINTON, MN 55796-5500
Minneapolis, MN 55485-1450


Meyer, Austin                          Michael Emerson                    Michael Fuchs
5001 Radcliffe Road                    940 Brave Drive                    327 Kathryn Court
Columbia, SC 29206-2920                Somerset, WI 54025-9028            New Richmond, WI 54017-2528
                Case 1-20-11957-gmh     Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14 Desc
Michael Fuchs                            MichaelDocument
                                         Main    J. Fuchs Page 66 of 70     Michael M. Weinzierl Estate
625 W Hangar Road 11-16                   c/o William E. Wallo                    P.O. Box 87
New Richmond, WI 54017-6084               Weld Riley, S.C.                        Ely, MN 55731-0087
                                          3624 Oakwood Hills Parkway
                                          PO Box 1030
                                          Eau Claire, WI 54702-1030
Michael and Monika Fuchs                  Michael and Monika Fuchs                Michelle Pfaffendorf
327 Kathryn Court                         c/o William E. Wallo                    304 E. Barker Street
New Richmond, WI 54017-2528               Weld Riley, S.C.                        Rice Lake, WI 54868-2624
                                          3624 Oakwood Hills Parkway
                                          PO Box 1030
                                          Eau Claire, WI 54702-1030
Moe, Stuart                               Mojave Air & Space Port                 Mojave Air & Space Port
1944 W. Church Road                       1434 Flight Line                        Attn: Director of Business Development
Star Prairie, WI 54026-5716               Mojave, CA 93501-2016                   1434 Flighline
                                                                                  Mojave, CA 93501-2016


Monarch Ventures                          Monika Fuchs                            Monika Fuchs
c/o Andrew Kron                           327 Kathryn Court                       c/o William E. Wallo
500 1st Street                            New Richmond, WI 54017-2528             Weld Riley, S.C.
Hudson, WI 54016-1574                                                             3624 Oakwood Hills Parkway
                                                                                  PO Box 1030
                                                                                  Eau Claire, WI 54702-1030
Munson Plumbing Services                  My Fax                                  NDI Consultants
PO Box 265                                2 Gurdwara Road, Suite 300              14608 Felton Court
New Richmond, WI 54017-0265               Ottawa K2E 1A2, Canada                  Suite 101
                                                                                  Apple Valley, MN 55124-5978


NET AG system integration                 NET.AG Syatem Integration               NRAIN #1 LLC
Schellerdamm 16                           Schellerdamm 16                         c/o Paul Mayer
Hamburg 21079                             Hamburg 21079                           1461 Wood Duck Lane
Germany                                   Germany                                 New Richmond, WI 54017-6592


NRAIN #2 LLC                              NRAIN #3 LLC                            National Technical Systems
c/o Paul Mayer                            c/o Paul Mayer                          PO Box 733364
1461 Wood Duck Lane                       1461 Wood Duck Lane                     Dallas, TX 75373-3364
New Richmond, WI 54017-6592               New Richmond, WI 54017-6592


National Technical Systems Boxborough     Nationwide                              New Richmond Utilities
1146 Massachusetts Ave.                   One Nationwide Gateway Dept 5307        156 E 1st Street
Boxborough, MA 01719-1415                 Des Moines, IA 50391-5307               New Richmond, WI 54017-1802



Nicolas Mahoney                           Jennifer K Niemeier                     Northwest Communications
209 Division Street                       Office of the United States Trustee     PO Box 139
Woodville, WI 54028-7062                  780 Regent Street, Suite 304            Amery, WI 54001-0139
                                          Madison, WI 53715-2635


O-Rings, Inc.                             OPEN MIND Technologies USA Inc.         Matthew J Olson
PO Box 65675                              1492 Highland Avenue                    Dorsey & Whitney LLP
Los Angeles, CA 90065-0675                Unit 3                                  305 Lytton Avenue
                                          Needham, MA 02492-2606                  Palo Alto, CA 94301-1431
                Case 1-20-11957-gmh   Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14          Desc
Oracle (Dyn.com)                       PCM Global
                                       Main       Solutions LLC Page 67 of 70
                                              Document                        PQ Systems
One Oracle Drive                       1461 Wood Duck Lane                  210 B East Spring Valley Road
Nashua, NH 03062-2833                  New Richmond, WI 54017-6592          Dayton, OH 45458-2653



PQ Systems                             Patricia D. Gruber                   Patricia D. Gruber
PO Box 750010                          1769 Sequoia Lane                    1769 Sequoia Lnae
Dayton, OH 45475-0010                  New Richmond, WI 54017-6673          New Richmond, WI 54017-6673



Patterson Thuente Pederson P.A.        Paul Boerger Trust                   Peter Fong
4800 IDS Center                        c/o Paul H. Boerger                  44284 Navajo Drive
80 South 8th Street                    107 Bridgewater Way, #218            Ashburn, VA 20147-3390
Minneapolis, MN 55402-2100             Stillwater, MN 55082-5415


Peter Fong and Ning Liu                Peterson, Lowell D.                  Ann Elizabeth Pille
44284 Navajo Drive                     1860 45th Street                     10 S. Wacker Dr., Ste 4000
Ashburn, VA 20147-3390                 Somerset, WI 54025-7220              Chicago, IL 60606-7506



PowWeb                                 Principal Life insurance Company     Prudential Insurance Company
10 Corporate Drive                     711 High Street                      751 Broad Street
Suite 300                              Des Moines, IA 50392-0001            Newark, NJ 07102-3754
Burlington, MA 01803-4200


Purple Seal Inc.                       Ravnikar, Anthony                    Eliza M. Reyes
2121 Co Rd 143                         7699 128th Street W.                 Steinhilber Swanson LLP
PO Box 283                             Apple Valley, MN 55124-9767          122 W. Washington, Suite 850
Clearwater, MN 55320-0283                                                   Madison, WI 53703-2732


Rodney Green                           Rose, Carla 8603                     Rutan, Dick
4171 County Road 10                    FRENCH CURV                          P.O. Box 359
Sedgwick, CO 80749-9120                EDEN PRAIRIE, MN 55347-5359          Mojave, CA 93502-0359



Ryan O. Jaenke                         Ryan R. Kuebker                      SE Automation
860 Wilson Street                      1593 100th Avenue                    4611 Anderson Avenue
Wilson, WI 54027                       Hammond, WI 54015-4804               Eau Claire, WI 54703-0587



Sabo, Sharon                           Safety Critical Consulting, LLC      Saleh Obaid
145 N. Kihei Road                      W1786 Spruce Road                    1209 Bittersweet Road
No. 111                                Pulaski, WI 54162-7460               Eau Claire WI 54701-5605
Kihei, HI 96753-8827


Schomberg Living Trust                 Schroeder, Jon                       Secretary of Treasury
Attn: Douglas Schomberg                12901 73rd Avenue N.                 Treasury Department
5808 381st Avenue                      Maple Grove, MN 55369-5244           1500 Pennsylvania Avenue N.W.
Burlington, WI 53105-8895                                                   Washington, DC 20220-0001
                Case 1-20-11957-gmh            Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14           Desc
Securities and Exchange Commission              Shel/DonDocument
                                                Main     Business SolutionsPage
                                                                            LLC 68 of 70 Shred-it
175 West Jackson Boulevard                      124 East Superior Street              28883 Network Place
Suite 900                                       Duluth, MN 55802-2116                 Chicago, IL 60673-1288
Chicago, IL 60604-2908


Shaun M. Simma                                  Simma Flottemesch & Orenstein, LTD.   Simma Flottemesch & Orenstein, LTD.
Simma Flottemesch & Orenstein, Ltd.             2700 AT&T Tower                       901 Marquette Avenue, Suite 2800
901 Marquette Avenue, Suite 2800                901 Marquette Avenue, Suite 2800      Minneapolis, MN 55402-3234
Minneapolis, MN 55402-3234                      Minneapolis, MN 55402-3234


Skoglund, Linda                                 Skype Communications S.a.r.l          Smith, Michael
1987 104th Street                               23-29 Rivers de Clausen               W5325 Jane Road
New Richmond, WI 54017-6039                     Luxembourg, L-2165 Luxembourg         Eau Claire, WI 54701-8681



Soderberg, Hubertina Gill                       Soderberg, John D.                    Software One, Inc.,
Tom Schumacher                                  550 Pine Ridge Court                  20875 Crossroads Circle
P.O. Box 308                                    New Richmond, WI 54017-2243           Suite one
New Richmond, WI 54017-0308                                                           Waukesha, WI 53186-4093


Southern California Edison                      Southern California Edison Company    Southern Californian Edison
PO Box 300                                      1551 W. San Bernardino Road           PO Box 300
Rosemead, CA 91770-0300                         Covina CA 91722-3407                  Rosemead, CA 91770-0300



Spaniol Revocable Trust                         Squadron Capital LLC                  Starr Indemnity
c/o Tom Spaniol                                 Reed Smith LLP                        399 Park Avenue
747 West Shore Drive                            10 S. Wacker Drive                    New York, NY 10022-4614
Somerset, WI 54025-6915                         40th Floor
                                                Chicago, IL 60606-7506

State of Wisconsin-Department of Administrat    Steven M. Weinzierl                   Steven M. Weinzierl
P. O. Box 7857                                  732 Hidden Lane                       New Richmond, WI 54017
Madison, WI 53707-7857                          New Richmond, WI 54017-9403



Steven Weinzierl                                Rachel Stoian                         Stuart Moe
732 Hidden Lane                                 Dorsey & Whitney LLP                  1944 W. Church Road
New Richmond, WI 54017-9403                     305 Lytton Avenue                     Star Prairie, WI 54026-5716
                                                Palo Alto, CA 94301-1431


Sunrise Certification & Consulting, Inc.        Swagelok                              Sweere, David D.
Attn: Susie Knickerbocker                       d/b/a Swagelok Minnesota              P.O. Box 163
14866 51st Road                                 321 Lake Hazeltine                    Perham, MN 56573-0163
Winfield, KS 67156-7006                         Chaska, MN 55318-1033


James D. Sweet                                  Swenson, Don                          (p)T MOBILE
Steinhilber Swanson LLP                         36432 Augusta Drive                   C O AMERICAN INFOSOURCE LP
122 West Washington Avenue                      Battle Lake, MN 56515-9303            4515 N SANTA FE AVE
Suite 850                                                                             OKLAHOMA CITY OK 73118-7901
Madison, WI 53703-2732
                Case 1-20-11957-gmh       Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14         Desc
Tanner M. Carver                           The EpicDocument
                                           Main     Life Insurance Page 69 of 70 Thru, Inc.
2007 West 7th Street                       PO Box 7903                         909 Lake Carolyn Pkwy
New Richmond, WI 54017-6348                Madison, WI 53707-7903              Suite 750
                                                                               Irving, TX 75039-3907


Tobkin, Ronald                             Tobriner Family Trust               Gordon J. Toering
43555 E. Paul Lake Drive                   Attn: Matthew Tobriner              900 Fifth Third Center
Perham, MN 56573-8618                      113 North Water Street              111 Lyon Street NW
                                           Chestertown, MD 21620-1529          Grand Rapids, MI 49503-2495


Twin City Angels                           Tyler, S. Mark                      U.S. Trustee’s Office
c/o John Alexander                         2466 County Road DD                 780 Regent Street, Suite 304
2447 Emerald Trail, Suite 100              Woodville, WI 54028-7044            Madison, WI 53715-2635
Minnetonka, MN 55305-1910


US Bank Equipment Finance                  United Gear                         William E. Wallo
1310 Madrid Street                         1700 Livingstone Road               Bakke Norman, S.C.
Marshall, MN 56258-4099                    Hudson, WI 54016-9365               130 S. Barstow Street, Suite 1C
                                                                               Eau Claire, WI 54701-3650


Warner, Kyle J                             Waterman Sanitation                 Larry and Jane Weber
870 88th Avenue                            663 85th Street                     Dorsey & Whitney LLP
Amery, WI 54001-5366                       Amery, WI 54001-5310                305 Lytton Avenue
                                                                               Palo Alto, CA 94301-1431


Weinzierl, Michael E.                      Whitcomb Revocable Trust            William Lawson
5829 N. Bay Ridge Avenue                   c/o Richard Whitcomb                1917 County Road I
Whitefish Bay, WI 53217-4602               1420 Hunter Hill Road               Somerset, WI 54025-7233
                                           Hudson, WI 54016-5842


Windecker GA Power                         Windecker-Tong Liao                 Wisconsin Department of Administration
Attn: Hang Wei                             Attn: Hang Wei                      Attn: Fiscal
137 Knob Hill Road                         137 Knob Hill Road                  101 E. Wilson Street, 6th Floor
Mooresville, NC 28117-6847                 Mooresville, NC 28117-6847          Madison, WI 53703-3405


Wisconsin Department of Administration     Wisconsin Department of Revenue     Wisconsin Department of Revenue
c/o Department of Justice                  Special Procedures Unit             Central Collection Section
17 West Main, P.O. Box 7857                P.O. Box 8901                       PO Box 8960
Madison, WI 53707-7857                     Madison, WI 53708-8901              Madison, WI 53708-8960


Wisconsin Dept of Workforce Development    Wisconsin Dept. of Administration   XCEL Energy
Divison of Unemployment Insurance          101 E Wilson St, 6th Floor          PO Box 9477
General Accounting                         Madison, WI 53703-3405              Minneapolis, MN 55484-0001
P.O. Box 7945
Madison, WI 53707-7945

Xin Zhu and Feng Liu                       John P. Zahradka                    dbraun99 LLC
48 Harvey Court                            Guinn, Vinopal & Zahradka LLP       Attn: Dave Braun
Irvine, CA 92617-4070                      110 East Third Street               3113 Cass Trail
                                           New Richmond, WI 54017-1808         Webster, MN 55088-2442
                Case 1-20-11957-gmh               Doc 315 Filed 04/16/21 Entered 04/16/21 11:05:14                              Desc
webex.com                                          Main Document    Page 70 of 70
PO Box 91232
Chicago, IL 60693-1232




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


ADT Security Services                                Manitou Properties                                   T- Mobile
1501 Yamato Road                                     156 High Street                                      PO Box 790047
Boca Raton, FL 33431                                 New Richmond, WI 54017                               Saint Louis, MO 63179




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)ACAR Leasing Ltd. d/b/a GM Financial Leasi        (u)Bosch General Aviation Technology GmbH            (d)Delta Dental of Wisconsin
P O Box 183853                                       Goellnergasse 15-17                                  PO Box 518
Arlington, TX 76096-3853                             Vienna 1030                                          Wisconsin Rapids, WI 54495-0518



(d)Medica                                            (u)NET.AG System Integration                         End of Label Matrix
NW 7958                                              Schellerdamm 16                                      Mailable recipients     270
PO Box 1450                                          Hamburg 21079                                        Bypassed recipients       5
Minneapolis, MN 55485-7958                                                                                Total                   275
